






Exhibit 10.23


JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 17, 2017
PERFORMANCE SHARE UNIT AWARD
OPERATING COMMITTEE
(Protection-Based Vesting Provisions)




Award
Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 17, 2017 (“Grant Date”) awarding performance share units (“PSUs”)
pursuant to the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan
(“Plan”). To the extent the terms of the Award Agreement (all references to
which will include these terms and conditions) conflict with the Plan, the Plan
will govern. The Award Agreement, the Plan and Prospectus supersede any other
agreement, whether written or oral, that may have been entered into by the Firm
and you relating to this award.
This award was granted on the Grant Date subject to the Award Agreement and
Plan.  Unless you decline by the deadline and in the manner specified in the
Award Agreement, you will have agreed to be bound by these terms and conditions,
effective as of the Grant Date.  If you decline the award, it will be cancelled
as of the Grant Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
Form and
Purpose of
Award
Each PSU represents a non-transferable right to receive one share of Common
Stock as of the vesting date as set forth in your Award Agreement.
The purpose of this award is to further emphasize sustained long-term
performance and to align your interests with those of the Firm and its
shareholders.
Dividend
Equivalents
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding under this award.
Protection-
Based Vesting
This award is intended and expected to vest on the vesting date, provided that
you are continuously employed by the Firm through such vesting date, or you meet
the requirements for continued vesting described under the subsections “--Job
Elimination,” “--Full Career Eligibility,” “--Government Office” or
“--Disability.” However, vesting and the number of PSUs that will vest are
subject to these terms and conditions (including, but not limited to, sections
captioned “Recapture Provisions,” “Number to Vest on Vesting Date,” “Remedies”
and the following protection-based vesting provision).
Up to a total of fifty percent of your award (including any associated
Reinvested Dividend Equivalent Share Units) that would otherwise be
distributable to you on the vesting date (“At Risk PSUs”) may be cancelled if
the Chief Executive Officer of JPMorgan Chase (“CEO”) determines in his or her
sole discretion that cancellation of all or portion of the At Risk PSUs is
appropriate in light of any one or a combination of the following factors:
•
Your performance in relation to the priorities for your position, or the Firm’s
performance in relation to the priorities for which you share responsibility as
a member of the Operating Committee, have been unsatisfactory for a sustained
period of time. Among the factors the CEO may consider in assessing performance
are: net income, total net revenue, earnings per share and capital ratios of the
Firm, both on an absolute basis and, as appropriate, relative to peer firms.
•
For any calendar year ending during the vesting period, JPMorgan Chase’s annual
pre-tax pre-provision income at the Firm level is negative.
•
RSU awards granted to participants in a Line of Business for which you exercise,
or during the vesting period exercised, direct or indirect responsibility, were
in whole or in part cancelled because the Line of Business did not meet its
annual Line of Business Financial Threshold.
•
The Firm does not meet the Firmwide Financial Threshold.
For avoidance of doubt, cancellation of the At Risk PSUs, in whole or part, for
one or more of the above factors may occur prior to the end of the Performance
Period and the maximum number of At Risk PSUs subject to cancellation prior to
the end of the Performance Period will be up to fifty percent of the Target
Award Number.
In the event that your employment terminates due to “Job Elimination,” ”Full
Career Eligibility,” “Government Office” or “Disability” thereby entitling you
to continued vesting in your award, (or potentially acceleration due to
satisfaction of the Government Office Requirements), the cancellation
circumstances described above will continue to apply to your At Risk PSUs
pursuant to the section captioned “Accelerated Distribution for Ethics or
Conflict Reasons Resulting from Employment by a Government Entity.
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee.





--------------------------------------------------------------------------------



Number to Vest on the Vesting Date


Subject to any cancellation in whole or part of your award pursuant to these
terms and conditions:
Performance calculation: On the vesting date, you will vest in a number of PSUs
derived by dividing the sum of the number of the Annual PSUs by the number of
years in the Performance Period. See sections captioned, “Calculation of
Performance Ranking” and ”Definitions.”
You will also vest in additional shares of Common Stock as calculated under the
section captioned, “Reinvested Dividend Equivalent Share Units.” Delivery of
vested shares to your account will be made not later than the date specified in
the last sentence of the subsection captioned Section 409A Compliance.
Reinvested Dividend Equivalent Share Units


If dividends are paid on Common Stock during the Vesting Period while the award
is outstanding, you will receive on the vesting date additional units
representing shares of Common Stock as calculated in this section. The number,
if any, will be based on the dividends that would have been paid during the
Vesting Period as of each dividend payment date on the actual number of shares
of Common Stock distributable to you resulting from the vesting of the PSUs, if
any, and treated as reinvested in additional shares of Common Stock on each
dividend payment based on the Fair Market Value of one share of Common Stock on
each dividend payment date (“Reinvested Dividend Equivalent Share Units”).
Holding Requirement
As of the vesting date set forth in your Award Agreement, you shall be entitled
to be issued a number of shares of the Common Stock of JPMorgan Chase equal to
the number of PSUs, plus any additional Reinvested Dividend Equivalent Share
Units, vesting on such date, less the number withheld to satisfy tax withholding
obligations. The net number of shares issued to you will be held in an account
in your name with restrictions preventing you from transferring, assigning,
selling, pledging or otherwise encumbering such shares for a two year period
commencing as of the vesting date and ending as of the second anniversary of the
vesting date. Such restrictions shall only lapse, prior to the expiration of the
two year holding period, in the event of your death or for an accelerated
distribution for ethics or conflict reasons. See section captioned, “Death” and
subsection captioned, “Accelerated Distribution for Ethics or Conflict Reasons
Resulting From Employment by a Government Entity.”
Calculation of Performance Ranking


For purposes of the Performance Ranking, the Ranking of the Firm and of each
Performance Company for each year in the Performance Period shall be determined
and calculated by the Calculation Agent, using the definitions of “Annual PSUs,”
”ROTCE,” ”Average Tangible Common Equity,” (if otherwise applicable) “Firm
Reported ROTCE” and “Performance Table” (including its footnote) as set forth in
the Definitions section of these terms and conditions. See section captioned,
“Definitions”. Except for Firm Reported ROTCE, calculations will be expressed as
a decimal to the second place (i.e. xx.yy%). See section captioned,
“Definitions--Performance Table” in the event of a tie. All performance based
calculations as set forth herein are binding and conclusive on you and your
successors.
Vesting Period
The period from the Grant Date to the vesting date is the “Vesting Period.” (See
“Administrative Provision--Amendment” pursuant to which the Firm may extend the
vesting period and “No Ownership Rights” pursuant to which the Firm may place
restrictions on delivered shares of Common Stock following the vesting date and
section captioned, “Holding Period” above).
Bonus
Recoupment
In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy (or successor policy) as in effect
from time to time as it applies both to the cash incentive compensation awarded
to you for performance year 2016 and to this award. You can access this policy
as currently in effect through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment 
For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).
Recapture Provisions (Detrimental Conduct, Risk-Related and Other Recapture
Provisions)


Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
award (for the avoidance of doubt, including any associated Reinvested Dividend
Equivalent Share Units) and, to the extent set forth in “Remedies” below, to
recover from you up to an amount equal to the Fair Market Value (determined as
of the vesting date) of the gross number of shares of Common Stock previously
distributed (including vested shares subject to the Holding Requirements and
shares withheld for tax purposes) under this award if the Firm in its sole
discretion determines that:
•
you engaged in conduct detrimental to the Firm insofar as it causes material
financial or reputational harm to the Firm or its business activities, or
•
this award was based on materially inaccurate performance metrics, whether or
not you were responsible for the inaccuracy, or
•
this award was based on a material misrepresentation by you, or
•
you improperly or with gross negligence failed to identify, raise or assess, in
a timely manner and as reasonably expected, risks and/or concerns with respect
to risks material to the Firm or its business activities, or
•
your employment was terminated for Cause (see section captioned
“Definitions” below) or, in the case of a determination after the termination of
your employment, that your employment could have been terminated for Cause.
See section captioned “Remedies” below for additional information.
JPMorgan Chase’s right to cancel and/or recover the value of this award (or any
cash bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other
provisions of this award relate to the “organizational goals” of the Firm as
that term is defined by regulations issued under Section 409A of the Internal
Revenue Code (“Code”).





--------------------------------------------------------------------------------



Termination of Employment
Except as explicitly set forth below under the subsections captioned “--Job
Elimination,” “--Full Career Eligibility,” “--Government Office” or
“--Disability” or under the section captioned “Death,” this award (for avoidance
of doubt, including any associated Reinvested Dividend Equivalent Share Units)
will be cancelled in full effective on the date your employment with the Firm
terminates for any reason.
Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting,” “Number to Vest on Vesting Date,” “Bonus
Recoupment,” “Recapture Provisions,” “Remedies,” and “Your Obligations,”) you
will be eligible to continue to vest (on the original vesting schedule) with
respect to your award in accordance with its terms and conditions following the
termination of your employment if one of the following circumstances applies to
you:
Ø Job
Elimination
Job Elimination:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
the Firm terminated your employment because your job was eliminated, and  
•
after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative and professional manner, and
you satisfied the Release/Certification Requirements set forth below.
Ø Full
Career
Eligibility
Full Career Eligibility:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
you voluntarily terminated your employment with the Firm, had completed at least
five years of continuous service with the Firm immediately preceding your
termination date, and the sum of your age and Recognized Service (as defined
below) on your date of termination equaled or exceeded 60, and
•
you provided at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and 
•
continued vesting shall be appropriate, which determination shall be made prior
to your termination and will be based on your performance and conduct (before
and after providing notice), and  
•
for 36 months from the date of grant of this award, you do not either perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and
•
you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period as a condition to
continued vesting or shorten the length of the 90-day period at the Firm’s
discretion, but to a date no earlier than the date you would otherwise meet the
age and service requirements.
Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)
Ø Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office Requirements.” See also definition of Government
Office in the section captioned “Definitions.”
Ø Disability
Disability:
In the event that
•
your employment with the Firm terminates because (i) you are unable to return to
work while you are receiving benefits under the JPMorgan Chase Long Term
Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and 
•
you satisfy the Release/Certification Requirements set forth below.





--------------------------------------------------------------------------------



Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•
you must timely execute and deliver a release of claims in favor of the Firm,
having such form and terms as the Firm shall specify,
•
with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification),
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and receive written consent to such continued vesting,
•
with respect to Disability, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting,
•
with respect to “Full Career Eligibility,” it is your responsibility to take the
appropriate steps to certify to the Firm prior to the vesting date while the
employment restrictions are outstanding on the authorized form of the Firm that
you have complied with the employment restrictions applicable to you (as
described herein) from your date of termination of employment through the
applicable vesting date, and
in all cases, otherwise complied with all other terms of the Award Agreement.
(See section captioned “Your Obligations” below.)
Death
If you die while you are eligible to vest in this award, your designated
beneficiary on file with the Firm’s Stock Administration Department (or your
estate or if no beneficiary has been designated or survives you) may be entitled
to receive a distribution of a number of shares of Common Stock associated with
your award. The Target Award Percentage in the case of death is based on the
Number to Vest on the Vesting Date calculation described above for each
completed calendar year in the Performance Period and using the Target Award
Percentage equal to 100 percent for any remaining calendar years in the
Performance Period.
In addition your beneficiary or your estate shall receive additional shares of
Common Stock, i.e. Reinvested Dividend Equivalent Share Units, as set forth in
the section captioned, “Reinvested Dividend Equivalent Share Units” but based on
dividend equivalents up to the date of your death.
Any shares will be distributed no later than the end of the calendar year
immediately following the calendar year which contains your date of death;
however, our administrative practice is to register such shares in the name of
your beneficiary or estate within 60 days of the Firm’s receipt of any required
documentation.
Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the subsections captioned
“--Non-Solicitation of Employees and Customers,” “--Confidential Information,”
“--Non-Disparagement,” ”--Cooperation,” “--Compliance with Award Agreement,” and
“--Notice Period.”
Ø Non-Solicitation of Employees and Customers
During your employment by the Firm and for the longer of the (i) one year period
following the termination of your employment or, (ii) if your award is not
cancelled as of your termination date, the three year period from Grant Date,
you will not directly or indirectly, whether on your own behalf or on behalf of
any other party, without the prior written consent of the Director of Human
Resources: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
Ø Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
Nothing in this award precludes you from reporting to the Firm’s management or
directors, the government, a regulator, a self-regulatory agency, your attorneys
or a court, conduct you believe to be in violation of the law or concerns of any
known or suspected Code of Conduct violation. It is also not intended to prevent
you from responding truthfully to questions or requests from the government, a
regulator or in a court of law.





--------------------------------------------------------------------------------



Ø Non-Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.
 ØCompliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.
 ØNotice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.
Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the subsection captioned “-- Full
Career Eligibility” in the event you wish to terminate employment under that
same subsection.
Remedies
 
Ø Cancellation
In addition to the cancellation provisions described under the sections
captioned “Bonus Recoupment,” “Protection-Based Vesting,” “Termination of
Employment” and “Recapture Provisions,” your outstanding PSUs under this award
may be cancelled if the Firm in its sole discretion determines that:
•
you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or
•
you have failed to return the required forms specified under the section
captioned “Release/Certification” by the specified deadline, or
•
you have violated any of the provisions as set forth above in the section
captioned “Your Obligations.”
To the extent provided under the subsection captioned “--Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. The Firm is not responsible for any price
fluctuations during any period of suspension and, if applicable, suspended units
will be reinstated consistent with Plan administration procedures. See also
“Administrative Provisions-No Ownership Rights.”





--------------------------------------------------------------------------------



Ø Recovery
In addition, you may be required to pay the Firm up to an amount equal to the
Fair Market Value (determined as of the applicable vesting date or acceleration
date) of the gross number of shares of Common Stock previously distributed,
including vested shares subject to the Holding Requirements, under this award as
follows:
•
Payment may be required with respect to any shares of Common Stock distributed
within the three year period prior to a notice-of-recovery under this section,
if the Firm in its sole discretion determines that:
◦
you committed a fraudulent act, or engaged in knowing and willful misconduct
related to your employment;
◦
you violated any of the provisions as set forth above in the section captioned
“Your Obligations;” or
◦
you violated the employment restrictions set forth in the subsection Full Career
Eligibility following the termination of your employment.
•
In addition, payment may be required with respect to any shares distributed
within the one year period prior to notice-of-recovery under this section, if
the Firm in its sole discretion determines appropriate pursuant to the
provisions in the subsection captioned “Recapture Provisions.”
Notice-of-recovery under this subsection is a written (including electronic)
notice from the Firm to you either requiring payment under this subsection or
stating that JPMorgan Chase is evaluating requiring payment under this
subsection. Without limiting the foregoing, notice-of-recovery will be deemed
provided if the Firm makes a good faith attempt to provide written (including
electronic) notice at your last known address maintained in the Firm’s
employment records. For the avoidance of doubt, a notice-of-recovery that the
Firm is evaluating requiring payment under this section shall preserve JPMorgan
Chase’s rights to require payment as set forth above in all respects and the
Firm shall be under no obligation to complete its evaluation other than as the
Firm may determine in its sole discretion.
For purposes of this section, shares distributed under this award include shares
withheld for tax purposes.  However, it is the Firm’s intention that you only be
required to pay the amounts under this section with respect to shares that are
or may be retained by you following a determination of tax liability and that
you will not be required to pay amounts with respect to shares representing
irrevocable tax withholdings or tax payments previously made (whether by you or
the Firm) that you will not be able to recover, recapture or reclaim (including
as a tax credit, refund or other benefit).  Accordingly, JPMorgan Chase will not
require you to pay any amount that the Firm or its nominee in his or her sole
discretion determines is represented by such withholdings or tax payments.
Payment may be made in shares of Common Stock or in cash. You agree that any
repayment will be a recovery of shares to which you were not entitled under the
terms and conditions of your Award Agreement and is not to be construed in any
manner as a penalty. You also acknowledge that a violation or attempted
violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity.
Nothing in the section in any way limits your obligations under “Bonus
Recoupment.”





--------------------------------------------------------------------------------



Administrative Provisions
Withholding Taxes: The Firm, in its sole discretion, may (i) retain from each
distribution the number of shares of Common Stock required to satisfy applicable
tax obligations or (ii) implement any other desirable or necessary procedures,
so that appropriate withholding and other taxes are paid to the competent
authorities with respect to the vested shares and the award. This may include
but is not limited to (i) a market sale of a number of such shares on your
behalf substantially equal to the withholding or other taxes, (ii) to the extent
required by law, withhold from cash compensation, an amount equal to any
withholding obligation with respect to the award and shares that vest under this
award, and (iii) retaining shares that vest under this award until you pay any
taxes associated with the award and vested shares directly to the competent
authorities.
Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law (including Section 409A of the Code to the extent it is applicable to you),
retain for itself funds or the shares of Common Stock resulting from any vesting
of this award to satisfy any obligation or debt that you owe to the Firm.
Notwithstanding any account agreement with the Firm to the contrary, the Firm
will not recoup or recover any amount owed from any funds or unrestricted
securities held in your name and maintained at the Firm pursuant to such account
agreement to satisfy any obligation or debt or obligation owed by you under this
award without your consent. This restriction on the Firm does not apply to
accounts described and authorized in “No Ownership Rights” described below.
No Ownership Rights: PSUs do not convey the rights of ownership of Common Stock
and do not carry voting rights. No shares of Common Stock will be issued to you
until after the number of PSUs have been determined, if any, and have vested and
any applicable restrictions (other than Holding Requirement) have lapsed. Shares
will be issued in accordance with JPMorgan Chase’s procedures for issuing stock.
By accepting this award, you authorize the Firm, in its discretion, to establish
on your behalf a brokerage account in your name with the Firm or book-entry
account with our stock administrator and/or transfer agent and deliver to that
account any vested shares derived from the award.
With respect to any applicable vesting date, JPMorgan Chase may impose for any
reason, as of such vesting date for such period as it may specify in its sole
discretion, such restrictions on the Common Stock to be issued to you as it may
deem appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. By accepting
this award, you acknowledge that during such specified period should there be a
determination that the cancellation or recovery provisions of this Award apply,
then you agree that any shares subject to such restrictions (notwithstanding the
limitation set forth in the Right to Set Off section above) may be cancelled in
whole or part. (See sections captioned “Protection-Based Vesting,” “Bonus
Recoupment,” “Recapture Provisions,” “Termination of Employment” and “Remedies”,
as well as the subsection captioned “-Amendment” permitting suspension of
vesting.)
 
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Award Agreement,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan with the exception of death)
and if any units/shares under this award represent deferred compensation as
defined in Section 409A and such shares are distributable (under the terms of
this award) within six months following, and as a result of your separation from
service, then those shares will be delivered during the first calendar month
after the expiration of six full months from date of your separation from
service. Further, if your award is not subject to a substantial risk of
forfeiture as defined by regulations issued under Section 409A of the Code, then
the remainder of each calendar year immediately following vesting date set forth
in your Award Agreement shall be a payment date for purposes of distributing the
vested portion of the award.
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
PSUs outstanding under this award for such corporate events.





--------------------------------------------------------------------------------



 
Other Equitable Adjustments: The Committee may make adjustments (up or down) to
the award as it deems to be equitable, to maintain the intended economics of the
award in light of changed circumstances, which may include unusual or
non-recurring events affecting the Firm (or the Performance Companies) or its
financial statements in each case resulting from changes in accounting methods,
practices or policies, changes in capital structure by reason of legal or
regulatory requirements and such other changed circumstances, as the Committee
may deem appropriate.
Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination contemplated hereunder by
the Committee, the Firm, the Director of Human Resources or their respective
delegates or nominees shall be binding on all parties.
Notwithstanding anything herein to the contrary, the determinations of the
Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.
 
Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code if it is applicable to you.  This
Award Agreement may not be amended except in writing signed by the Director of
Human Resources of JPMorgan Chase.
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity:  Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase PSUs, the Firm may accelerate the distribution of all or part
of your outstanding award, including Reinvested Dividend Equivalent Share Units,
effective on or before the required divestiture date and waive the Holding
Requirement; provided that no accelerated distribution shall occur if the Firm
determines that such acceleration will violate Section 409A of the Code.
If you have voluntarily terminated your employment and have satisfied the
requirements of the section captioned “Government Office Requirements”,
acceleration shall apply (to extent required) to the percentage of your
outstanding award that would continue to vest under that section. In the case of
a termination of employment where the award is outstanding as a result of the
subsections entitled “Job Elimination” or “Full Career Eligibility,” then
acceleration shall apply, to the extent required, to the full outstanding award.
Subject to the two foregoing sections, the number of shares of Common Stock to
be received on acceleration shall be determined using the methodology set forth
under the section captioned “Death.”
To the extent you have vested shares under this award subject to the Holding
Requirement and become subject to divestiture requirement as forth herein, the
Firm may waive the holding period to the extent required.
Notwithstanding an accelerated distribution or waiver of the Holding Requirement
pursuant to the foregoing, you will remain subject to the applicable terms of
your Award Agreement as if your award had remained outstanding for the duration
of the original vesting period and shares had been distributed as scheduled as
of the vesting date, including, but not limited to, repayment obligations set
forth in the section captioned “Remedies” and the employment restrictions in the
sections captioned “Protection-Based Vesting” and “Government Office
Requirements” and the subsection “Full Career Eligibility.”





--------------------------------------------------------------------------------



 
Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may process your personal data (including sensitive personal data) for
purposes, including but not limited to (i) determining your compensation, (ii)
payroll activities, including, but not limited to, tax withholding and
regulatory reporting, which tax and regulatory reporting and withholding may
include, but is not limited to, the United States and its political
subdivisions, (if not the United States) your work country and its political
subdivisions (including countries to which you travel on Firm business) and your
country of residence or nationality,(iii) registration of shares, (iv)
establishing brokerage account on your behalf, and (v) all other lawful purposes
related to your employment and this award, and that the Firm may provide such
data to third party vendors with whom it has contracted to provide such services
and/or other bodies, including regulators, supervisory bodies, law enforcement
and other government agencies. You are acknowledging and agreeing that your
personal data will be transferred to and processed in countries and locations
that do not have the same data privacy laws and statutory protection for
personal data as your work country, country of residence, or country of
nationality. If your personal data is subject to data privacy laws or statutory
protection for personal data and they so provide for termination of the
foregoing authorization, you may terminate the authorization at any time except
with respect to tax and regulatory reporting and subject always to the Firm’s
legal and regulatory obligations. In the event you terminate this authorization,
your award will be cancelled.
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.
Choice of Forum: By accepting this award under the Plan, you agree (and have
agreed) that to the extent not otherwise subject to arbitration under an
arbitration agreement between you and the Firm, any dispute arising directly or
indirectly in connection with this award or the Plan shall be submitted to
arbitration in accordance with the rules of the American Arbitration Association
if so elected by the Firm in its sole discretion. In the event such a dispute is
not subject to arbitration for any reason, you agree to accept the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York with respect to any judicial proceeding in connection with
this award or the Plan. You waive, to the fullest extent permitted by law, any
objection to personal jurisdiction or to the laying of venue of such dispute and
further agree not to commence any action arising out of or relating to this
award or the Plan in any other forum.
Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.
Litigation: By accepting any award under the Plan, you agree (and have agreed)
that in any action or proceeding by the Firm (other than a derivative suit in
the right of the Firm) to enforce the terms and conditions of this Award
Agreement or any other Award Agreement where the Firm is the prevailing party,
the Firm shall be entitled to recover from you its reasonable attorney fees and
expenses incurred in such action or proceeding. In addition, you agree that you
are not entitled to, and agree not to seek, advancement of attorney fees and
indemnification under the Firm’s By-Laws in the event of such a suit by the
Firm.
Nontransferability: Neither this award or any other outstanding awards of
restricted stock units or of performance based share units, nor your interests
or rights in any such awards, shall be assigned, pledged, transferred,
hypothecated or subject to any lien. An award may be transferred following your
death by will, the laws of descent or by a beneficiary designation on file with
the Firm.
 
Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.
 
Amendment:  The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code.  This Award Agreement may not be
amended except in writing signed by the Director Human Resources of JPMorgan
Chase.
 
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director Human Resources may reform the relevant provisions
(e.g., as to length of service, time, geographical area or scope) to the extent
the Firm (or court/arbitrator) considers necessary to make the provision
enforceable under applicable law.





--------------------------------------------------------------------------------



Definitions
“Annual PSUs” means the number of PSUs determined by multiplying the Target
Award Number (after giving effect to any cancellation thereof, in whole or in
part) by the Target Award Percentage corresponding to the Firm’s Performance
Ranking for each applicable performance year (both percentage and ranking, as
set forth in the footnote to the Performance Table); provided that if the Firm
Reported ROTCE for any completed calendar year in the Performance Period either
equals or exceeds 14% or is less than 6%, one hundred fifty percent or zero,
respectively as the case may be, shall be substituted for that year’s Target
Award Percentage in calculating the number of Annual PSUs for that year. For
avoidance of doubt, any cancellation of this award (in whole or in part) during
the Performance Period will reduce the Target Award Number.
“Average Tangible Common Equity” means annual average common stockholders’
equity less annual average goodwill and annual average identifiable intangible
assets. Annual averages of the components of Average Tangible Common Equity will
be calculated using quarterly balances as reported in publicly available
financial disclosures. In the event that quarterly balances are not available,
annual year end balances will be used. This calculation is used solely for
purposes of the Performance Ranking.
“Calculation Agent” means a third party entity not owned or controlled by the
Firm, such as an accounting or consulting firm, retained from time to time by
the Director of Human Resources or his/her delegate.
“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
 
•
commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards, payment servicing or processing or merchant services,
•
insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•
financial, investment or economic advisory services, including but not limited
to, investment banking services (such as advising on mergers or dispositions,
underwriting, dealing in, or making a market in securities or other similar
activities), brokerage services, investment management services, asset
management services, and hedge funds,
•
issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•
advising on, or investing in, private equity or real estate, or
•
any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.
“Firmwide Financial Threshold” means a cumulative return on tangible common
equity for calendar years 2017, 2018 and 2019 of not less than 15%. Cumulative
return on tangible common equity means (i) the sum of the Firm’s reported net
income for all three calendar years, divided by (ii) reported year-end tangible
equity averaged over the three years.
“Firm Reported ROTCE” means the Firm’s percentage return on tangible common
equity for each year in the Performance Period (as calculated for use in its
publicly available year-end financial disclosures without taking into account
any rounding conventions used for financial reporting purposes).
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below: for the following Lines of Business based on the Firm’s management
reporting system:





--------------------------------------------------------------------------------



 
 
Asset & Wealth Management
Annual negative pre-provision net income1
 
 
 
 
Card, Commerce Solutions, Auto Finance and Student
Annual negative pre-tax, pre-loan loss reserve income2
 
 
 
 
Commercial Banking
Annual negative pre-provision net income including loan charge-offs
 
 
 
 
Corporate Investment Bank
Annual negative pre-provision net income for CIB overall and/or annual negative
allocated product revenues (excluding DVA) for:
 
 
 
 
 
 
Ÿ Macro products:
Ø Currency and Emerging Markets
Ø Rates
Ø Commodities
Ÿ Spread Products
Ø Credit
Ø SPG
Ø Public Finance
Ÿ Equities
Ÿ Investor Services
Ÿ Global Banking
 
 
 
 
Consumer Banking Business, CWM and Business Banking
Annual negative pre-provision net income2


 
 
 
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-provision net income1 reported at the Firm level
 
 
 
 
Mortgage Banking
Annual negative pre-tax, pre-loan loss reserve income2
 
 
 
1Pre-tax pre-provision income means Revenue less Expenses
2Pre-tax pre-loan loss reserve income means Revenue less (Expenses plus Net
Charge-offs)
 

 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals. Not-for-Profit Organization shall
also mean entities outside the United States exempt from local and national tax
laws because they are organized and operated exclusively for purposes identical
to those applicable to Section 501(c)(3) organization.
“Performance Companies” mean the following institutions which have business
activities that overlap with a significant portion of the Firm’s revenue mix:
Bank of America Corporation, Barclays PLC, Capital One Financial Corporation,
Citigroup Inc., Credit Suisse Group AG, Deutsche Bank AG, Goldman Sachs Group,
Inc., HSBC Holdings PLC, Morgan Stanley, Wells Fargo & Company, and UBS Group
AG.
If, during the Performance Period, one or more Performance Companies shall
merge, engage in a spin-off or otherwise experience a material change in its
revenue mix or business activities or its existence or its primary businesses
shall terminate or cease due to receivership, bankruptcy, sale, or otherwise,
then the Committee may eliminate such institution from the list of Performance
Companies or make such other equitable adjustments, such as adding an acquirer
or a new company to the list of Performance Companies, as it deems appropriate,
with any such changes having effect for purposes of all calculations hereunder
on a prospective basis from the date the applicable change is made.
“Performance Period” means calendar years 2017, 2018 and 2019.





--------------------------------------------------------------------------------



“Performance Table” means the table used in the calculation of Annual PSUs for
each year in the Performance Period as set forth below:
Firm Reported ROTCE
 
Target Award Percentage
bracket150a01.jpg [bracket150a01.jpg]
Performance Ranking1
(annual performance)
 
Target Award Percentage1
≥14%
 
150%
1st Quartile
 
150%
16% to <14%
 
Pay by ROTCE scale
2nd Quartile
 
100% to 125%
<6%
 
—%
3rd Quartile
 
70% to 100%
 
 
 
4th Quartile
 
25% to 55%

1.
The following sets forth the precise Target Award Percentage corresponding to
the Firm’s performance ranking (when compared to Performance Companies): Top 3 =
150%; #4 = 125%; #5 = 112.5%; #6 = 100%; #7 = 100%; #8 = 85%; #9 =70%; #10 =
55%; #11 = 40%; and #12 = 25%.

If, after the calculation of the Performance Ranking, there is a tie, the tie
shall be disregarded for purposes of determining the Target Award Percentage.
For example, in the case of a tie for the fourth ranking between the Firm and a
Performance Company, the Firm shall be treated as having satisfied that ranking.
In the case of that same tie among Performance Companies, the fourth and fifth
rankings will be deemed to have been satisfied.
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.
“Performance Ranking” means the ranking of the ROTCE of the Firm as compared to
the ranking of the ROTCE of the Performance Companies as specified in the
footnote to the Performance Table for each year in the Performance Period.
“ROTCE” means for the Firm and each of the Performance Companies a percentage
derived by, for each year in the Performance Period, dividing (i) annual
earnings from continuing operations less dividends on preferred stock as set
forth in published financial disclosures by (ii) the Average Tangible Common
Equity for the year. If, prior to the end of the vesting period, the Firm or any
Performance Company restates its published financial statements for any year in
the Performance Period, ROTCE for that year shall be recalculated for the Firm
or Performance Company with the Performance Ranking adjusted, if necessary. This
calculation is used solely for purposes of the Performance Ranking.
“Target Award Number” means the number of PSUs designated as such in the Award
Agreement.
“Target Award Percentage” means the applicable percentage specified in the
footnote to the Performance Table for each year in the Performance Period.






--------------------------------------------------------------------------------



Government Office Requirements


You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.


Full Career Eligibility:
“Government Office Requirements” does not apply to you if you satisfy the
subsection captioned “--Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.


Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office (see section captioned “Definitions”), during
which period you must perform in a cooperative and professional manner services
requested by the Firm and not provide services for any other employer. The Firm
may elect to shorten this notice period at the Firm’s discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office. (See section captioned “Definitions.”)



Portion of Your Award Subject to Continued vesting:
Subject to the conditions below, the percentage of this award that will continue
to vest in accordance with this award’s original schedule will be based on your
years of continuous service completed with the Firm immediately preceding your
termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.



The portion of this award subject to continued vesting above is referred to as
the “CV Award” and the portion not subject to continued vesting will be
cancelled as of the date your employment terminates.


Conditions for Continued Vesting of Award:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates to be eligible to receive the CV Award;
provided that if your non-elective Government Office is for a period less than
two years, you will be eligible to receive the CV Award if it has a vesting date
during your period of Government Service; or

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)
For avoidance of doubt, the performance criteria and protection based vesting
set forth in these terms and conditions continue to apply to a CV Award.


Satisfaction of Conditions:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any CV Awards then outstanding
and any such awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the subsection captioned “--Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”) will be subject for the remainder of the applicable vesting
period to the same terms and conditions of this Award Agreement, including
employment restrictions during the vesting period, as if you had resigned from
the Firm having met the requirements for Full Career Eligibility.


Failure to Satisfy Conditions:
If you do not satisfy the above “Conditions for Continued Vesting of Awards,”
any outstanding PSUs under the CV Award will be cancelled. You also will be
required to repay the Fair Market Value of the number of shares (before tax and
other withholdings) of Common Stock distributed to you that would have been
outstanding as PSUs on the date you failed to satisfy the “Conditions for
Continued Vesting of Award” but for their accelerated distribution (as described
in subsection captioned, “Accelerated Distribution for Ethics or Conflict
Reasons Resulting From Employment by a Government Entity”). Fair Market Value
for this purpose will be determined as the date that the shares were
distributed.








--------------------------------------------------------------------------------




Exhibit 10.23 (U.S.)


JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 17, 2017
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE (Protection-Based Vesting Provisions)




Award
Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 17, 2017 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.
This award was granted on the Grant Date subject to the Award Agreement.  Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date.  If you decline the award, it will be cancelled as of the Grant
Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
Form and
Purpose of
Award
Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock as of the applicable vesting date as set forth in your
Award Agreement.
The purpose of this award is to motivate your future performance for services to
be provided during the vesting period and to align your interests with those of
the Firm and its shareholders.
Dividend
Equivalents
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding under this award as of the dividend record date.





--------------------------------------------------------------------------------



Protection-
Based Vesting
This award is intended and expected to vest on the vesting date(s), provided
that you are continuously employed by the Firm through such vesting date, or you
meet the requirements for continued vesting described under the subsections
“--Job Elimination,” “--Full Career Eligibility,” “--Government Office” or
“--Disability.” However, vesting and the number of restricted stock units in
which you vest are subject to these terms and conditions (including, but not
limited to, sections captioned “Recapture Provisions,” “Remedies” and the
following protection-based vesting provision.)
Up to a total of fifty percent of your award that would otherwise be
distributable to you during the vesting period (“At Risk restricted stock
units”) may be cancelled if the Chief Executive Officer of JPMorgan Chase
(“CEO”) determines in his or her sole discretion that cancellation of all or
portion of the At Risk restricted stock units is appropriate in light of any one
or a combination of the following factors:
•
Your performance in relation to the priorities for your position, or the Firm’s
performance in relation to the priorities for which you share responsibility as
a member of the Operating Committee, have been unsatisfactory for a sustained
period of time. Among the factors the CEO may consider in assessing performance
are net income, total net revenue, return on equity, earnings per share and
capital ratios of the Firm, both on an absolute basis and, as appropriate,
relative to peer firms.
•
For any calendar year ending during the vesting period, JPMorgan Chase’s annual
pre-tax pre-provision income at the Firm level is negative.
•
Awards granted to participants in a Line of Business for which you exercise, or
during the vesting period exercised, direct or indirect responsibility, were in
whole or in part cancelled because the Line of Business did not meet its annual
Line of Business Financial Threshold.
•
The Firm does not meet the Firmwide Financial Threshold.
In the event that your employment terminates due to “Job Elimination,” ”Full
Career Eligibility,” Government Office” or “Disability” thereby entitling you to
continued vesting in your award (or potentially acceleration due to satisfaction
of the Government Office Requirements), the cancellation circumstances described
above will continue to apply to your At Risk restricted stock units pursuant to
the section captioned “Accelerated Distribution for Ethics or Conflict Reasons
Resulting From Employment by a Government Entity.”
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee.


Vest Period


The period from the Grant Date to the last vesting date is the “vesting period.”
(See subsections captioned “--Amendment” pursuant to which the Firm may extend
the vesting period and “--No Ownership Rights” pursuant to which the Firm may
place restrictions on delivered shares of Common Stock following a vesting
date.)
Holding Requirement
As of each vesting date, you shall be entitled to a distribution equal to the
Fair Market Value of the number of restricted stock units vesting on such date,
less the number being withheld to satisfy tax withholding obligations. You agree
that the distribution made to you will be held in an account in your name with
restrictions preventing you from transferring, assigning, selling, pledging or
otherwise encumbering such distribution for a six month period commencing with
the vesting date. Such restrictions shall lapse in event of your death.
Bonus
Recoupment
In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy (or successor policy) as in effect
from time to time as it applies both to the cash incentive compensation awarded
to you for performance year 2016 and to this award. You can access this policy
as currently in effect through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment 
For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).
UK Clawback Policy for Identified Staff


In consideration of grant of this award, and without prejudice to any other
provision of this Award Agreement, you agree that you are subject to the
JPMorgan Chase Clawback Policy for Identified Staff or successor policy as in
effect from time to time as it applies both to the cash incentive compensation
awarded to you for performance year 2016 and to this award. You can access this
policy as currently in effect in My Rewards through the following link:
https://myrewards.jpmchase.net/myrewards





--------------------------------------------------------------------------------



Recapture Provisions (Detrimental Conduct, Risk-Related and Other Recapture
Provisions)


Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
outstanding restricted stock units under this award and, to the extent set forth
in “Remedies” below, to recover from you up to an amount equal to the Fair
Market Value (determined as of the applicable vesting date) of the gross number
of shares of Common Stock previously distributed (including shares withheld for
tax purposes) under this award if the Firm in its sole discretion determines
that:
•
you engaged in conduct detrimental to the Firm insofar as it causes material
financial or reputational harm to the Firm or its business activities, or
•
this award was based on materially inaccurate performance metrics, whether or
not you were responsible for the inaccuracy, or
•
this award was based on a material misrepresentation by you, or
•
you improperly or with gross negligence failed to identify, raise or assess, in
a timely manner and as reasonably expected, risks and/or concerns with respect
to risks material to the Firm or its business activities, or
•
your employment was terminated for Cause (see section captioned
“Definitions” below) or, in the case of a determination after the termination of
your employment, that your employment could have been terminated for Cause.
See section captioned “Remedies” for additional information.
JPMorgan Chase’s right to cancel and/or recover the value of this award (or any
cash bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other
provisions of this award relate to the “organizational goals” of the Firm as
that term is defined by regulations issued under Section 409A of the Internal
Revenue Code (“Code”).


Termination of Employment
Except as explicitly set forth below under the subsections captioned “--Job
Elimination,” “--Full Career Eligibility,” “--Government Office” or
“--Disability” below or under the section captioned “Death,” any restricted
stock units outstanding under this award will be cancelled effective on the date
your employment with the Firm terminates for any reason.
Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “Recapture
Provisions,” “Your Obligations” and “Remedies”), you will be eligible to
continue to vest (on the original vesting schedule) with respect to your award
in accordance with its terms and conditions following the termination of your
employment if one of the following circumstances applies to you:


Ø Job
Elimination
Job Elimination:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
the Firm terminated your employment because your job was eliminated, and  
•
after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative and professional manner, and
you satisfied the Release/Certification Requirements set forth below.
Ø Full
Career
Eligibility
Full Career Eligibility:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
you voluntarily terminated your employment with the Firm, had completed at least
five years of continuous service with the Firm immediately preceding your
termination date, and 
•
your Recognized Service (as defined below) on your date of termination equaled
or exceeded 15 years, or your combined Recognized Service with the Firm and
external professional experience (as attested by you to the Firm) equaled or
exceeded 30 years, and
•
you provided at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and 
•
continued vesting shall be appropriate, which determination shall be made prior
to your termination and will be based on your performance and conduct (before
and after providing notice), and  
•
for 36 months from the date of grant of this award you do not either perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and
•
you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period as a condition to
continued vesting or shorten the length of the 90-day period at the Firm’s
discretion, but to a date no earlier than the date you would otherwise meet the
service requirement.
Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)





--------------------------------------------------------------------------------



Ø Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office Requirements.” See also definition of Government
Office in the section captioned “Definitions.”
Ø Disability
Disability:
In the event that
•
your employment with the Firm terminates because (i) you are unable to return to
work while you are receiving benefits under the JPMorgan Chase Long Term
Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and
•
you satisfy the Release/Certification Requirements set forth below.
Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•
you must timely execute and deliver a release of claims in favor of the Firm,
having such form and terms as the Firm shall specify,
•
with respect to “Full Career Eligibility,” prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification),
advise that you are seeking to be treated as an individual eligible for “Full
Career Eligibility,” and receive written consent to such continued vesting,
•
with respect to “Disability,” you must satisfy the notice and documentation
described above and receive written consent to such continued vesting,
•
with respect to “Full Career Eligibility,” it is your responsibility to take the
appropriate steps to certify to the Firm prior to each vesting date while the
employment restrictions are outstanding on the authorized form of the Firm that
you have complied with the employment restrictions applicable to you (as
described herein) from your date of termination of employment through the
applicable vesting date, and 
in all cases, complied with all other terms of the Award Agreement. (See section
captioned “Your Obligations”.)


Death
If you die while you are eligible to vest in restricted stock units under this
award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed no later than the end of the calendar year
immediately following the calendar year which contains your date of death;
however, our administrative practice is to register such shares in the name of
your beneficiary or estate within 60 days of the Firm’s receipt of any required
documentation.
Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the subsections captioned
“--Non-Solicitation of Employees and Customers,” “--Confidential Information,”
“--Non-Disparagement,” ”--Cooperation,” “--Compliance with Award Agreement,” and
“--Notice Period.”


Ø Non-Solicitation of Employees and Customers
During your employment by the Firm and for the longer of the (i) one year period
following the termination of your employment or, (ii) if your award is not
cancelled as of your termination date, the three year period from Grant Date,
you will not directly or indirectly, whether on your own behalf or on behalf of
any other party, without the prior written consent of the Director of Human
Resources: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.





--------------------------------------------------------------------------------



Ø Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
Nothing in this award precludes you from reporting to the Firm’s management or
directors, the government, a regulator, a self-regulatory agency, your attorneys
or a court, conduct you believe to be in violation of the law or concerns of any
known or suspected Code of Conduct violation. It is also not intended to prevent
you from responding truthfully to questions or requests from the government, a
regulator or in a court of law.
Ø Non-Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.
 Ø Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.
 Ø Notice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.
Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the subsection captioned “--Full
Career Eligibility” in the event you wish to terminate employment under that
same subsection.
Remedies
 
Ø Cancellation
In addition to the cancellation provisions described under the sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “Recapture Provisions”
and “Termination of Employment,” your outstanding restricted stock units under
this award may be cancelled if the Firm in its sole discretion determines that:
•
you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or
•
you have failed to return the required forms specified under the section
captioned “Release/Certification” by the specified deadline, , or
•
you have violated any of the provisions as set forth above in the section
captioned “Your Obligations.”
To the extent provided under the subsection captioned “--Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. JPMorgan Chase is not responsible for any
price fluctuations during any period of suspension and, if applicable, suspended
units will be reinstated consistent with Plan administration procedures. See
also “subsection captioned “--No Ownership Rights.”





--------------------------------------------------------------------------------



Ø Recovery
In addition, you may be required to pay the Firm up to an amount equal to the
Fair Market Value (determined as of the applicable vesting date) of the gross
number of shares of Common Stock previously distributed under this award as
follows:
•
Payment may be required with respect to any shares of Common Stock distributed
within the three year period prior to a notice-of-recovery under this section,
if the Firm in its sole discretion determines that:
◦
you committed a fraudulent act, or engaged in knowing and willful misconduct
related to your employment,
◦
you violated any of the provisions as set forth above in the section captioned
“Your Obligations,” or
◦
you violated the employment restrictions set forth in the subsection “--Full
Career Eligibility” following the termination of your employment.
•
In addition, payment may be required with respect to any shares distributed
within the one year period prior to notice-of-recovery under this section, if
the Firm in its sole discretion determines appropriate pursuant to the
provisions in the subsection captioned “Recapture Provisions.”
Notice-of-recovery under this subsection is a written (including electronic)
notice from the Firm to you either requiring payment under this subsection or
stating that JPMorgan Chase is evaluating requiring payment under this
subsection. Without limiting the foregoing, notice-of-recovery will be deemed
provided if the Firm makes a good faith attempt to provide written (including
electronic) notice at your last known address maintained in the Firm’s
employment records. For the avoidance of doubt, a notice-of-recovery that the
Firm is evaluating requiring payment under this section shall preserve JPMorgan
Chase’s rights to require payment as set forth above in all respects and the
Firm shall be under no obligation to complete its evaluation other than as the
Firm may determine in its sole discretion.


 
For purposes of this section, shares distributed under this award include shares
withheld for tax purposes.  However, it is the Firm’s intention that you only be
required to pay the amounts under this section with respect to shares that are
or may be retained by you following a determination of tax liability and that
you will not be required to pay amounts with respect to shares representing
irrevocable tax withholdings or tax payments previously made (whether by you or
the Firm) that you will not be able to recover, recapture or reclaim (including
as a tax credit, refund or other benefit).  Accordingly, JPMorgan Chase will not
require you to pay any amount that the Firm or its nominee in his or her sole
discretion determines is represented by such withholdings or tax payments.
Payment may be made in shares of Common Stock or in cash. You agree that any
repayment will be a recovery of shares to which you were not entitled under the
terms and conditions of your Award Agreement and is not to be construed in any
manner as a penalty. You also acknowledge that a violation or attempted
violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity.
Nothing in the section in any way limits your obligations under “Bonus
Recoupment.”
Administrative Provisions
Withholding Taxes: The Firm, in its sole discretion, may (i) retain from each
distribution the number of shares of Common Stock required to satisfy applicable
tax obligations or (ii) implement any other desirable or necessary procedures,
so that appropriate withholding and other taxes are paid to the competent
authorities with respect to the vested shares, dividend equivalents and the
award. This may include but is not limited to (i) a market sale of a number of
such shares on your behalf substantially equal to the withholding or other
taxes, (ii) to the extent required by law, withhold from cash compensation, an
amount equal to any withholding obligation with respect to the award, shares
that vest under this award, and/or dividend equivalents, and (iii) retaining
shares that vest under this award or dividend equivalents until you pay any
taxes associated with the award, vested shares and/or the dividend equivalents
directly to the competent authorities
 
Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law (including Section 409A of the Code to the extent it is applicable to you),
retain for itself funds or the Common Stock resulting from any vesting of this
award to satisfy any obligation or debt that you owe to the Firm`.
Notwithstanding any account agreement with the Firm to the contrary, the Firm
will not recoup or recover any amount owed from any funds or unrestricted
securities held in your name and maintained at the Firm pursuant to such account
agreement to satisfy any obligation or debt or obligation owed by you under this
award without your consent. This restriction on the Firm does not apply to
accounts described and authorized in “No Ownership Rights” described below





--------------------------------------------------------------------------------



 
No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and any applicable restrictions have lapsed. Shares will be issued in accordance
with JPMorgan Chase’s procedures for issuing stock. By accepting this award, you
authorize the Firm, in its discretion, to establish on your behalf a brokerage
account in your name with the Firm or book-entry account with our stock plan
administrator and/or transfer agent and deliver to that account any vested
shares derived from the award.
With respect to any applicable vesting date, JPMorgan Chase may impose for any
reason, as of such vesting date for such period as it may specify in its sole
discretion, such restrictions on the Common Stock to be issued to you as it may
deem appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. By accepting
this award, you acknowledge that during such specified period should there be a
determination that the cancellation or recovery provisions of this award apply,
then you agree that any shares subject to such restrictions (notwithstanding the
limitation set forth set forth in the Right to Set Off section above) may be
cancelled in whole or part. (See sections captioned “Protection-Based Vesting,”
“Bonus Recoupment,” “Recapture Provisions,” “Termination of Employment” and
“Remedies,” as well as the subsection captioned “--Amendment” permitting
suspension of vesting.)


 
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Award Agreement,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan with the exception of death)
and if any units/shares under this award represent deferred compensation as
defined in Section 409A and such shares are distributable (under the terms of
this award) within six months following, and as a result of your separation from
service, then those shares will be delivered to during the first calendar month
after the expiration of six full months from date of your separation from
service. Further, if your award is not subject to a substantial risk of
forfeiture as defined by regulations issued under Section 409A of the Code, then
the remainder of each calendar year immediately following (i) each applicable
vesting date set forth in your Award Agreement shall be a payment date for
purposes of distributing the vested portion of the award and (ii) each date that
JPMorgan Chase specifies for payment of dividends declared on its Common Stock,
shall be the payment date(s) for purposes of distributing dividend equivalent
payments.


 
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
restricted stock units outstanding under this award for such corporate events.
Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination contemplated hereunder by
the Committee, the Firm, the Director of Human Resources or their respective
delegates or nominees shall be binding on all parties.
Notwithstanding anything herein to the contrary, the determinations of the
Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.





--------------------------------------------------------------------------------



 
Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code if it is applicable you.  This
Award Agreement may not be amended except in writing signed by the Director of
Human Resources of JPMorgan Chase.
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.
 
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity:  Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective on or before the
required divestiture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code.
If you have voluntarily terminated your employment and have satisfied the
requirements of the section captioned “Government Office Requirements,”,
acceleration shall apply (to extent required) to the percentage of your
outstanding award that would continue to vest under that section. In the case of
a termination of employment where the award is outstanding as a result of the
subsections entitled “Job Elimination” or “Full Career Eligibility”, then
acceleration shall apply, to the extent required, to the full outstanding award.
Notwithstanding accelerated distribution pursuant to the foregoing, you will
remain subject to the applicable terms of your Award Agreement as if your award
had remained outstanding for the duration of the original vesting period and
shares had been distributed as scheduled as of each applicable vesting date,
including, but not limited to, repayment obligations set forth in the section
captioned “Remedies” and the employment restrictions in the sections captioned
“Protection-Based Vesting” and “Government Office Requirements” and the
subsection “Full Career Eligibility.”
 
Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may process your personal data (including sensitive personal data) for
purposes, including but not limited to(i) determining your compensation, (ii)
payroll activities, including, but not limited to, tax withholding and
regulatory reporting, which tax and regulatory reporting and withholding may
include, but is not limited to, the United States, your work country (including
countries to which you travel on Firm business) and country of residence, (iii)
registration of shares and units, (iv) establishing brokerage account on your
behalf, and (v) all other lawful purposes related to your employment and this
award and that the Firm may provide such data to third party vendors with whom
it has contracted to provide such services and/or other bodies, including
regulators, supervisory bodies, law enforcement and other government agencies.
You are acknowledging and agreeing that your personal data will be transferred
to, and processed in, countries and locations that do not have the same data
privacy laws and statutory protection for personal data as your work country,
country of residence, or country of nationality. If your personal data is
subject to data privacy laws or statutory protection for personal data and they
so provide for termination of the foregoing authorization, you may terminate the
authorization at any time except with respect to tax and regulatory reporting
and subject always to the Firm’s legal and regulatory obligations. In the event
you terminate this authorization, your award will be cancelled.
 
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.
Choice of Forum: By accepting this award under the Plan, you agree (and have
agreed) that to the extent not otherwise subject to arbitration under an
arbitration agreement between you and the Firm, any dispute arising directly or
indirectly in connection with this award or the Plan shall be submitted to
arbitration in accordance with the rules of the American Arbitration Association
if so elected by the Firm in its sole discretion. In the event such a dispute is
not subject to arbitration for any reason, you agree to accept the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York with respect to any judicial proceeding in connection with
this award or the Plan. You waive, to the fullest extent permitted by law, any
objection to personal jurisdiction or to the laying of venue of such dispute and
further agree not to commence any action arising out of or relating to this
award or the Plan in any other forum.





--------------------------------------------------------------------------------



 
Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.
Litigation: By accepting any award under the Plan, you agree (and have agreed)
that in any action or proceeding by the Firm (other than a derivative suit in
the right of the Firm) to enforce the terms and conditions of this Award
Agreement or any other Award Agreement where the Firm is the prevailing party,
the Firm shall be entitled to recover from you its reasonable attorney fees and
expenses incurred in such action or proceeding. In addition, you agree that you
are not entitled to, and agree not to seek, advancement of attorney fees and
indemnification under the Firm’s By-Laws in the event of such a suit by the
Firm.
 
Nontransferability: Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.
Outstanding Awards: The Administrative provisions set forth above shall apply to
any award of restricted stock units outstanding as of the date hereof, and such
awards are hereby amended.
Definitions
“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee
 
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
•
commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards, payment servicing or processing or merchant services,
•
insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•
financial, investment or economic advisory services, including but not limited
to, investment banking services (such as advising on mergers or dispositions,
underwriting, dealing in, or making a market in securities or other similar
activities), brokerage services, investment management services, asset
management services, and hedge funds,
•
issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•
advising on, or investing in, private equity or real estate, or
•
any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.
“Firmwide Financial Threshold” means a cumulative return on tangible common
equity for calendar years 2017 2018, and 2019 of not less than 15%. Cumulative
return on tangible common equity means (i) the sum of the Firm’s reported net
income for all three calendar years, divided by (ii) reported year-end tangible
equity averaged over the three years.
 
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below for the following Lines of Business based on the Firm’s management
reporting system:







--------------------------------------------------------------------------------



 
 

 
 
Asset & Wealth Management
Annual negative pre-provision net income1
 
 
 
 
Card, Commerce Solutions, Auto Finance and Student
Annual negative pre-tax, pre-loan loss reserve income2
 
 
 
 
Commercial Banking
Annual negative pre-provision net income including loan charge-offs
 
 
 
 
Corporate Investment Bank
Annual negative pre-provision net income for CIB overall and/or annual negative
allocated product revenues (excluding DVA) for:
 
 
 
 
 
 
Ÿ Macro products:
Ø Currency and Emerging Markets
Ø Rates
Ø Commodities
Ÿ Spread Products
Ø Credit
Ø SPG
Ø Public Finance
Ÿ Equities
Ÿ Investor Services
Ÿ Global Banking
 
 
 
 
Consumer Banking Business, CWM and Business Banking
Annual negative pre-provision net income2


 
 
 
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-provision net income1 reported at the Firm level
 
 
 
 
Mortgage Banking
Annual negative pre-tax, pre-loan loss reserve income2
 
 
 
1Pre-tax pre-provision income means Revenue less Expenses
2Pre-tax pre-loan loss reserve income means Revenue less (Expenses plus Net
Charge-offs)
 

 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals. Not-for-Profit Organization shall
also mean entities outside the United States exempt from local and national tax
laws because they are organized and operated exclusively for religious,
charitable, scientific, testing for public safety, literary or educational
purposes, or to foster national or international amateur sports competition or
for the prevention of cruelty to children or animals
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.















--------------------------------------------------------------------------------



Government Office Requirements
You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.
Full Career Eligibility:
“Government Office Requirements” does not apply to you if you satisfy the
subsection captioned “--Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.
Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office (see section captioned “Definitions”), during
which period you must perform in a cooperative and professional manner services
requested by the Firm and not provide services for any other employer. The Firm
may elect to shorten this notice period at the Firm’s discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office. (See section captioned “Definitions.”)

Portion of Your Awards Subject to Continued vesting:
Subject to the conditions below, the percentage of your outstanding awards that
will continue to vest in accordance with this award’s original schedule will be
based on your years of continuous service completed with the Firm immediately
preceding your termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.

The portion of each award subject to continued vesting above is referred to as
the “CV Award” and the portion not subject to continued vesting will be
cancelled on the date your employment terminates.
Conditions for Continued Vesting of Awards:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates to receive in full your CV Award;
provided that if your non-elective Government Office is for a period less than
two years, you will be entitled to retain any portion of the CV Award with a
vesting date during your period of Government Service; or

•
In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any CV Awards then outstanding
and any such awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the subsection captioned --Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”) will be subject for the remainder of the applicable vesting
period to the same terms and conditions of this Award Agreement, including
employment restrictions during the vesting period, as if you had resigned from
the Firm having met the requirements for Full Career Eligibility.
Failure to Satisfy Conditions:
If you do not satisfy the above “Conditions for Continued Vesting of Awards,”
any outstanding restricted stock units under each CV Award will be cancelled.
You also will be required to repay the Fair Market Value of the number of shares
(before tax and other withholdings) of Common Stock distributed to you that
would have been outstanding as restricted stock units on the date you failed to
satisfy the “Condition for Continued Vesting of Awards” but for their
accelerated distribution (as described in the subsection captioned “Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”). Fair Market Value for this purpose will be determined as
the date that the shares were distributed.






--------------------------------------------------------------------------------




Exhibit 10.23 (U.K.)


JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 17, 2017
RESTRICTED STOCK UNIT AWARD
OPERATING COMMITTEE (Protection-Based Vesting Provisions)




Award
Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 17, 2017 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.
This award was granted on the Grant Date subject to the Award Agreement.  Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date.  If you decline the award, it will be cancelled as of the Grant
Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
Form and
Purpose of
Award
Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock as of the applicable vesting date as set forth in your
Award Agreement.
The purpose of this award is to motivate your future performance for services to
be provided during the vesting period and to align your interests with those of
the Firm and its shareholders.
Dividend
Equivalents
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding under this award as of the dividend record date





--------------------------------------------------------------------------------



Protection-
Based Vesting
This award is intended and expected to vest on the vesting date(s), provided
that you are continuously employed by the Firm through such vesting date, or you
meet the requirements for continued vesting described under the subsections
“--Job Elimination,” “--Full Career Eligibility,” “--Government Office” or
“--Disability.” However, vesting and the number of restricted stock units in
which you vest are subject to these terms and conditions (including, but not
limited to, sections captioned “Recapture Provisions,” “Remedies” and the
following protection-based vesting provision.)
Up to a total of fifty percent of your award that would otherwise be
distributable to you during the vesting period (“At Risk restricted stock
units”) may be cancelled if the Chief Executive Officer of JPMorgan Chase
(“CEO”) determines in his or her sole discretion that cancellation of all or
portion of the At Risk restricted stock units is appropriate in light of any one
or a combination of the following factors:
•
Your performance in relation to the priorities for your position, or the Firm’s
performance in relation to the priorities for which you share responsibility as
a member of the Operating Committee, have been unsatisfactory for a sustained
period of time. Among the factors the CEO may consider in assessing performance
are net income, total net revenue, return on equity, earnings per share and
capital ratios of the Firm, both on an absolute basis and, as appropriate,
relative to peer firms.
•
For any calendar year ending during the vesting period, JPMorgan Chase’s annual
pre-tax pre-provision income at the Firm level is negative.
•
Awards granted to participants in a Line of Business for which you exercise, or
during the vesting period exercised, direct or indirect responsibility, were in
whole or in part cancelled because the Line of Business did not meet its annual
Line of Business Financial Threshold.
•
The Firm does not meet the Firmwide Financial Threshold.
In the event that your employment terminates due to “Job Elimination,” ”Full
Career Eligibility,” Government Office” or “Disability” thereby entitling you to
continued vesting in your award (or potentially acceleration due to satisfaction
of the Government Office Requirements), the cancellation circumstances described
above will continue to apply to your At Risk restricted stock units pursuant to
the section captioned “Accelerated Distribution for Ethics or Conflict Reasons
Resulting From Employment by a Government Entity.”
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee
Vest Period


The period from the Grant Date to the last vesting date is the “vesting period.”
(See subsections captioned “--Amendment” pursuant to which the Firm may extend
the vesting period and “--No Ownership Rights” pursuant to which the Firm may
place restrictions on delivered shares of Common Stock following a vesting
date.)
Holding Requirement
As of each vesting date, you shall be entitled to a distribution equal to the
Fair Market Value of the number of restricted stock units vesting on such date,
less the number being withheld to satisfy tax withholding obligations. You agree
that the distribution made to you will be held in an account in your name with
restrictions preventing you from transferring, assigning, selling, pledging or
otherwise encumbering such distribution for a six month period commencing with
the vesting date. Such restrictions shall lapse in event of your death.
Bonus
Recoupment
In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy (or successor policy) as in effect
from time to time as it applies both to the cash incentive compensation awarded
to you for performance year 2016 and to this award. You can access this policy
as currently in effect through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment 
For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).
UK Clawback Policy for Identified Staff


In consideration of grant of this award, and without prejudice to any other
provision of this Award Agreement, you agree that you are subject to the
JPMorgan Chase Clawback Policy for Identified Staff or successor policy as in
effect from time to time as it applies both to the cash incentive compensation
awarded to you for performance year 2016 and to this award. You can access this
policy as currently in effect in My Rewards through the following link:
https://myrewards.jpmchase.net/myrewards





--------------------------------------------------------------------------------



Recapture Provisions (Detrimental Conduct, Risk-Related and Other Recapture
Provisions)


Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
outstanding restricted stock units under this award and, to the extent set forth
in “Remedies” below, to recover from you up to an amount equal to the Fair
Market Value (determined as of the applicable vesting date) of the gross number
of shares of Common Stock previously distributed (including shares withheld for
tax purposes) under this award if the Firm in its sole discretion determines
that:
•
you engaged in conduct detrimental to the Firm insofar as it causes material
financial or reputational harm to the Firm or its business activities, or
•
this award was based on materially inaccurate performance metrics, whether or
not you were responsible for the inaccuracy, or
•
this award was based on a material misrepresentation by you, or
•
you improperly or with gross negligence failed to identify, raise or assess, in
a timely manner and as reasonably expected, risks and/or concerns with respect
to risks material to the Firm or its business activities, or
•
your employment was terminated for Cause (see section captioned
“Definitions” below) or, in the case of a determination after the termination of
your employment, that your employment could have been terminated for Cause.
See section captioned “Remedies” for additional information.
JPMorgan Chase’s right to cancel and/or recover the value of this award (or any
cash bonus) under the JPMorgan Chase Bonus Recoupment Policy and the other
provisions of this award relate to the “organizational goals” of the Firm as
that term is defined by regulations issued under Section 409A of the Internal
Revenue Code (“Code”).
Termination of Employment
Except as explicitly set forth below under the subsections captioned “--Job
Elimination,” “--Full Career Eligibility,” “--Government Office” or
“--Disability” below or under the section captioned “Death,” any restricted
stock units outstanding under this award will be cancelled effective on the date
your employment with the Firm terminates for any reason.
Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “Recapture
Provisions,” “Your Obligations” and “Remedies”), you will be eligible to
continue to vest (on the original vesting schedule) with respect to your award
in accordance with its terms and conditions following the termination of your
employment if one of the following circumstances applies to you:
Ø Job
Elimination
Job Elimination:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
the Firm terminated your employment because your job was eliminated, and  
•
after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative and professional manner, and
you satisfied the Release/Certification Requirements set forth below.





--------------------------------------------------------------------------------



Ø Full
Career
Eligibility
Full Career Eligibility:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
you voluntarily terminated your employment with the Firm, had completed at least
five years of continuous service with the Firm immediately preceding your
termination date, and 
•
your Recognized Service (as defined below) on your date of termination equaled
or exceeded 15 years, or your combined Recognized Service with the Firm and
external professional experience (as attested by you to the Firm) equaled or
exceeded 30 years, and
•
you provided at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and 
•
continued vesting shall be appropriate, which determination shall be made prior
to your termination and will be based on your performance and conduct (before
and after providing notice), and  
•
for 36 months from the date of grant of this award you do not either perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and
•
you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period as a condition to
continued vesting or shorten the length of the 90-day period at the Firm’s
discretion, but to a date no earlier than the date you would otherwise meet the
service requirement.
Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)  
Ø Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office Requirements.” See also definition of Government
Office in the section captioned “Definitions.”
Ø Disability
Disability:
In the event that
•
your employment with the Firm terminates because (i) you are unable to return to
work while you are receiving benefits under the JPMorgan Chase Long Term
Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and
•
you satisfy the Release/Certification Requirements set forth below.
Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•
you must timely execute and deliver a release of claims in favor of the Firm,
having such form and terms as the Firm shall specify,
•
with respect to “Full Career Eligibility,” prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification),
advise that you are seeking to be treated as an individual eligible for “Full
Career Eligibility,” and receive written consent to such continued vesting,
•
with respect to “Disability,” you must satisfy the notice and documentation
described above and receive written consent to such continued vesting,
•
with respect to “Full Career Eligibility,” it is your responsibility to take the
appropriate steps to certify to the Firm prior to each vesting date while the
employment restrictions are outstanding on the authorized form of the Firm that
you have complied with the employment restrictions applicable to you (as
described herein) from your date of termination of employment through the
applicable vesting date, and 
in all cases, complied with all other terms of the Award Agreement. (See section
captioned “Your Obligations”.)





--------------------------------------------------------------------------------



Death
If you die while you are eligible to vest in restricted stock units under this
award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed no later than the end of the calendar year
immediately following the calendar year which contains your date of death;
however, our administrative practice is to register such shares in the name of
your beneficiary or estate within 60 days of the Firm’s receipt of any required
documentation.
Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the subsections captioned
“--Non-Solicitation of Employees and Customers,” “--Confidential Information,”
“--Non-Disparagement,” ”--Cooperation,” “--Compliance with Award Agreement,” and
“--Notice Period.”
Ø Non-Solicitation of Employees and Customers
During your employment by the Firm and for the longer of the (i) one year period
following the termination of your employment or, (ii) if your award is not
cancelled as of your termination date, the three year period from Grant Date,
you will not directly or indirectly, whether on your own behalf or on behalf of
any other party, without the prior written consent of the Director of Human
Resources: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
Ø Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
Nothing in this award precludes you from reporting to the Firm’s management or
directors, the government, a regulator, a self-regulatory agency, your attorneys
or a court, conduct you believe to be in violation of the law or concerns of any
known or suspected Code of Conduct violation. It is also not intended to prevent
you from responding truthfully to questions or requests from the government, a
regulator or in a court of law.
Ø Non-Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.
 Ø Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.





--------------------------------------------------------------------------------



  Ø Notice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.
Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the subsection captioned “--Full
Career Eligibility” in the event you wish to terminate employment under that
same subsection.
Remedies
 
 Ø Cancellation
In addition to the cancellation provisions described under the sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “Recapture Provisions”
and “Termination of Employment,” your outstanding restricted stock units under
this award may be cancelled if the Firm in its sole discretion determines that:
•
you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or
•
you have failed to return the required forms specified under the section
captioned “Release/Certification” by the specified deadline, , or
•
you have violated any of the provisions as set forth above in the section
captioned “Your Obligations.”
To the extent provided under the subsection captioned “--Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. JPMorgan Chase is not responsible for any
price fluctuations during any period of suspension and, if applicable, suspended
units will be reinstated consistent with Plan administration procedures. See
also “subsection captioned “--No Ownership Rights.”
Ø Recovery
In addition, you may be required to pay the Firm up to an amount equal to the
Fair Market Value (determined as of the applicable vesting date) of the gross
number of shares of Common Stock previously distributed under this award as
follows:
•
Payment may be required with respect to any shares of Common Stock distributed
within the three year period prior to a notice-of-recovery under this section,
if the Firm in its sole discretion determines that:
◦
you committed a fraudulent act, or engaged in knowing and willful misconduct
related to your employment,
◦
you violated any of the provisions as set forth above in the section captioned
“Your Obligations,” or
◦
you violated the employment restrictions set forth in the subsection “--Full
Career Eligibility” following the termination of your employment.
•
In addition, payment may be required with respect to any shares distributed
within the one year period prior to notice-of-recovery under this section, if
the Firm in its sole discretion determines appropriate pursuant to the
provisions in the subsection captioned “Recapture Provisions.”
Notice-of-recovery under this subsection is a written (including electronic)
notice from the Firm to you either requiring payment under this subsection or
stating that JPMorgan Chase is evaluating requiring payment under this
subsection. Without limiting the foregoing, notice-of-recovery will be deemed
provided if the Firm makes a good faith attempt to provide written (including
electronic) notice at your last known address maintained in the Firm’s
employment records. For the avoidance of doubt, a notice-of-recovery that the
Firm is evaluating requiring payment under this section shall preserve JPMorgan
Chase’s rights to require payment as set forth above in all respects and the
Firm shall be under no obligation to complete its evaluation other than as the
Firm may determine in its sole discretion.





--------------------------------------------------------------------------------



 
For purposes of this section, shares distributed under this award include shares
withheld for tax purposes.  However, it is the Firm’s intention that you only be
required to pay the amounts under this section with respect to shares that are
or may be retained by you following a determination of tax liability and that
you will not be required to pay amounts with respect to shares representing
irrevocable tax withholdings or tax payments previously made (whether by you or
the Firm) that you will not be able to recover, recapture or reclaim (including
as a tax credit, refund or other benefit).  Accordingly, JPMorgan Chase will not
require you to pay any amount that the Firm or its nominee in his or her sole
discretion determines is represented by such withholdings or tax payments.
Payment may be made in shares of Common Stock or in cash. You agree that any
repayment will be a recovery of shares to which you were not entitled under the
terms and conditions of your Award Agreement and is not to be construed in any
manner as a penalty. You also acknowledge that a violation or attempted
violation of the obligations set forth herein will cause immediate and
irreparable damage to the Firm, and therefore agree that the Firm shall be
entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity.
Nothing in the section in any way limits your obligations under “Bonus
Recoupment.”
Administrative Provisions
Withholding Taxes: The Firm, in its sole discretion, may (i) retain from each
distribution the number of shares of Common Stock required to satisfy applicable
tax obligations or (ii) implement any other desirable or necessary procedures,
so that appropriate withholding and other taxes are paid to the competent
authorities with respect to the vested shares, dividend equivalents and the
award. This may include but is not limited to (i) a market sale of a number of
such shares on your behalf substantially equal to the withholding or other
taxes, (ii) to the extent required by law, withhold from cash compensation, an
amount equal to any withholding obligation with respect to the award, shares
that vest under this award, and/or dividend equivalents, and (iii) retaining
shares that vest under this award or dividend equivalents until you pay any
taxes associated with the award, vested shares and/or the dividend equivalents
directly to the competent authorities.
 
Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law (including Section 409A of the Code to the extent it is applicable to you),
retain for itself funds or the Common Stock resulting from any vesting of this
award to satisfy any obligation or debt that you owe to the Firm`.
Notwithstanding any account agreement with the Firm to the contrary, the Firm
will not recoup or recover any amount owed from any funds or unrestricted
securities held in your name and maintained at the Firm pursuant to such account
agreement to satisfy any obligation or debt or obligation owed by you under this
award without your consent. This restriction on the Firm does not apply to
accounts described and authorized in “No Ownership Rights” described below.
 
No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and any applicable restrictions have lapsed. Shares will be issued in accordance
with JPMorgan Chase’s procedures for issuing stock. By accepting this award, you
authorize the Firm, in its discretion, to establish on your behalf a brokerage
account in your name with the Firm or book-entry account with our stock plan
administrator and/or transfer agent and deliver to that account any vested
shares derived from the award.
With respect to any applicable vesting date, JPMorgan Chase may impose for any
reason, as of such vesting date for such period as it may specify in its sole
discretion, such restrictions on the Common Stock to be issued to you as it may
deem appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. By accepting
this award, you acknowledge that during such specified period should there be a
determination that the cancellation or recovery provisions of this award apply,
then you agree that any shares subject to such restrictions (notwithstanding the
limitation set forth set forth in the Right to Set Off section above) may be
cancelled in whole or part. (See sections captioned “Protection-Based Vesting,”
“Bonus Recoupment,” “Recapture Provisions,” “Termination of Employment” and
“Remedies,” as well as the subsection captioned “--Amendment” permitting
suspension of vesting.)





--------------------------------------------------------------------------------



 
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Award Agreement,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan with the exception of death)
and if any units/shares under this award represent deferred compensation as
defined in Section 409A and such shares are distributable (under the terms of
this award) within six months following, and as a result of your separation from
service, then those shares will be delivered to during the first calendar month
after the expiration of six full months from date of your separation from
service. Further, if your award is not subject to a substantial risk of
forfeiture as defined by regulations issued under Section 409A of the Code, then
the remainder of each calendar year immediately following (i) each applicable
vesting date set forth in your Award Agreement shall be a payment date for
purposes of distributing the vested portion of the award and (ii) each date that
JPMorgan Chase specifies for payment of dividends declared on its Common Stock,
shall be the payment date(s) for purposes of distributing dividend equivalent
payments.
 
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
restricted stock units outstanding under this award for such corporate events.
Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this award; and (v) delegate such
authority as it deems appropriate. Any determination contemplated hereunder by
the Committee, the Firm, the Director of Human Resources or their respective
delegates or nominees shall be binding on all parties.
Notwithstanding anything herein to the contrary, the determinations of the
Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.
 
Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code if it is applicable you.  This
Award Agreement may not be amended except in writing signed by the Director of
Human Resources of JPMorgan Chase.
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.





--------------------------------------------------------------------------------



 
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity:  Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective on or before the
required divestiture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code.
If you have voluntarily terminated your employment and have satisfied the
requirements of the section captioned “Government Office Requirements,”
acceleration shall apply (to extent required) to the percentage of your
outstanding award that would continue to vest under that section. In the case of
a termination of employment where the award is outstanding as a result of the
subsections entitled “Job Elimination” or “Full Career Eligibility”, then
acceleration shall apply, to the extent required, to the full outstanding award.
Notwithstanding accelerated distribution pursuant to the foregoing, you will
remain subject to the applicable terms of your Award Agreement as if your award
had remained outstanding for the duration of the original vesting period and
shares had been distributed as scheduled as of each applicable vesting date,
including, but not limited to, repayment obligations set forth in the section
captioned “Remedies” and the employment restrictions in the sections captioned
“Protection-Based Vesting” and “Government Office Requirements” and the
subsection “Full Career Eligibility.”
 
Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may process your personal data (including sensitive personal data) for
purposes, including but not limited to(i) determining your compensation, (ii)
payroll activities, including, but not limited to, tax withholding and
regulatory reporting, which tax and regulatory reporting and withholding may
include, but is not limited to, the United States, your work country (including
countries to which you travel on Firm business) and country of residence, (iii)
registration of shares and units, (iv) establishing brokerage account on your
behalf, and (v) all other lawful purposes related to your employment and this
award and that the Firm may provide such data to third party vendors with whom
it has contracted to provide such services and/or other bodies, including
regulators, supervisory bodies, law enforcement and other government agencies.
You are acknowledging and agreeing that your personal data will be transferred
to, and processed in, countries and locations that do not have the same data
privacy laws and statutory protection for personal data as your work country,
country of residence, or country of nationality. If your personal data is
subject to data privacy laws or statutory protection for personal data and they
so provide for termination of the foregoing authorization, you may terminate the
authorization at any time except with respect to tax and regulatory reporting
and subject always to the Firm’s legal and regulatory obligations. In the event
you terminate this authorization, your award will be cancelled.
 
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.
Choice of Forum: By accepting this award under the Plan, you agree (and have
agreed) that to the extent not otherwise subject to arbitration under an
arbitration agreement between you and the Firm, any dispute arising directly or
indirectly in connection with this award or the Plan shall be submitted to
arbitration in accordance with the rules of the American Arbitration Association
if so elected by the Firm in its sole discretion. In the event such a dispute is
not subject to arbitration for any reason, you agree to accept the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York with respect to any judicial proceeding in connection with
this award or the Plan. You waive, to the fullest extent permitted by law, any
objection to personal jurisdiction or to the laying of venue of such dispute and
further agree not to commence any action arising out of or relating to this
award or the Plan in any other forum.
 
Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.
Litigation: By accepting any award under the Plan, you agree (and have agreed)
that in any action or proceeding by the Firm (other than a derivative suit in
the right of the Firm) to enforce the terms and conditions of this Award
Agreement or any other Award Agreement where the Firm is the prevailing party,
the Firm shall be entitled to recover from you its reasonable attorney fees and
expenses incurred in such action or proceeding. In addition, you agree that you
are not entitled to, and agree not to seek, advancement of attorney fees and
indemnification under the Firm’s By-Laws in the event of such a suit by the
Firm.
 
Nontransferability: Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.
Outstanding Awards:  The Administrative provisions set forth above shall apply
to any award of restricted stock units outstanding as of the date hereof, and
such awards are hereby amended.





--------------------------------------------------------------------------------



Definitions
“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.
 
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
•
commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards, payment servicing or processing or merchant services,
•
insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•
financial, investment or economic advisory services, including but not limited
to, investment banking services (such as advising on mergers or dispositions,
underwriting, dealing in, or making a market in securities or other similar
activities), brokerage services, investment management services, asset
management services, and hedge funds,
•
issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•
advising on, or investing in, private equity or real estate, or
•
any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.
“Firmwide Financial Threshold” means a cumulative return on tangible common
equity for calendar years 2017 2018, and 2019 of not less than 15%. Cumulative
return on tangible common equity means (i) the sum of the Firm’s reported net
income for all three calendar years, divided by (ii) reported year-end tangible
equity averaged over the three years.
 
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below for the following Lines of Business based on the Firm’s management
reporting system:
 
 





--------------------------------------------------------------------------------



 
 
Asset & Wealth Management
Annual negative pre-provision net income1
 
 
 
 
Card, Commerce Solutions, Auto Finance and Student
Annual negative pre-tax, pre-loan loss reserve income2
 
 
 
 
Commercial Banking
Annual negative pre-provision net income including loan charge-offs
 
 
 
 
Corporate Investment Bank
Annual negative pre-provision net income for CIB overall and/or annual negative
allocated product revenues (excluding DVA) for:
 
 
 
 
 
 
Ÿ Macro products:
Ø Currency and Emerging Markets
Ø Rates
Ø Commodities
Ÿ Spread Products
Ø Credit
Ø SPG
Ø Public Finance
Ÿ Equities
Ÿ Investor Services
Ÿ Global Banking
 
 
 
 
Consumer Banking Business, CWM and Business Banking
Annual negative pre-provision net income2
 
 
 
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-provision net income1 reported at the Firm level
 
 
 
 
Mortgage Banking
Annual negative pre-tax, pre-loan loss reserve income2
 
 
 
1Pre-tax pre-provision income means Revenue less Expenses
2Pre-tax pre-loan loss reserve income means Revenue less (Expenses plus Net
Charge-offs)
 

 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals. Not-for-Profit Organization shall
also mean entities outside the United States exempt from local and national tax
laws because they are organized and operated exclusively for religious,
charitable, scientific, testing for public safety, literary or educational
purposes, or to foster national or international amateur sports competition or
for the prevention of cruelty to children or animals
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.







--------------------------------------------------------------------------------



Government Office Requirements


You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.


Full Career Eligibility:
“Government Office Requirements” does not apply to you if you satisfy the
subsection captioned “--Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.


Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office (see section captioned “Definitions”), during
which period you must perform in a cooperative and professional manner services
requested by the Firm and not provide services for any other employer. The Firm
may elect to shorten this notice period at the Firm’s discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office. (See section captioned “Definitions.”)



Portion of Your Awards Subject to Continued vesting:
Subject to the conditions below, the percentage of your outstanding awards that
will continue to vest in accordance with this award’s original schedule will be
based on your years of continuous service completed with the Firm immediately
preceding your termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.



The portion of each award subject to continued vesting above is referred to as
the “CV Award” and the portion not subject to continued vesting will be
cancelled on the date your employment terminates.


Conditions for Continued Vesting of Awards:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates to receive in full your CV Award;
provided that if your non-elective Government Office is for a period less than
two years, you will be entitled to retain any portion of the CV Award with a
vesting date during your period of Government Service; or

•
In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)



Satisfaction of Conditions:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any CV Awards then outstanding
and any such awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the subsection captioned --Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”) will be subject for the remainder of the applicable vesting
period to the same terms and conditions of this Award Agreement, including
employment restrictions during the vesting period, as if you had resigned from
the Firm having met the requirements for Full Career Eligibility.


Failure to Satisfy Conditions:
If you do not satisfy the above “Conditions for Continued Vesting of Awards,”
any outstanding restricted stock units under each CV Award will be cancelled.
You also will be required to repay the Fair Market Value of the number of shares
(before tax and other withholdings) of Common Stock distributed to you that
would have been outstanding as restricted stock units on the date you failed to
satisfy the “Condition for Continued Vesting of Awards” but for their
accelerated distribution (as described in the subsection captioned “Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”). Fair Market Value for this purpose will be determined as
the date that the shares were distributed.








--------------------------------------------------------------------------------




Exhibit 10.23 (Pinto)


JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN
TERMS AND CONDITIONS OF JANUARY 17, 2017
PERFORMANCE SHARE UNIT AWARD
OPERATING COMMITTEE
(Protection-Based Vesting Provisions)


Award
Agreement
These terms and conditions are made part of the Award Agreement dated as of
January 17, 2017 (“Grant Date”) awarding performance share units (“PSUs”)
pursuant to the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan
(“Plan”). To the extent the terms of the Award Agreement (all references to
which will include these terms and conditions) conflict with the Plan, the Plan
will govern. The Award Agreement, the Plan and Prospectus supersede any other
agreement, whether written or oral, that may have been entered into by the Firm
and you relating to this award.
This award was granted on the Grant Date subject to the Award Agreement and
Plan.  Unless you decline by the deadline and in the manner specified in the
Award Agreement, you will have agreed to be bound by these terms and conditions,
effective as of the Grant Date.  If you decline the award, it will be cancelled
as of the Grant Date.
Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.
JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”
Form and
Purpose of
Award
Each PSU represents a non-transferable right to require JPMorgan Chase to
transfer one share of Common Stock following each vesting date set forth in your
Award Agreement. Such transfer is hereinafter referred to as a “distribution”
and words to a similar effect, such as distributed, should be construed
accordingly.
The purpose of this award is to further emphasize sustained long-term
performance and to align your interests with those of the Firm and its
shareholders.
Dividend
Equivalents
If dividends are paid on Common Stock while restricted stock units under this
award are outstanding, you will be paid an amount equal to the dividend paid on
one share of Common Stock, multiplied by the number of restricted stock units
outstanding under this award.





--------------------------------------------------------------------------------



Protection-
Based Vesting
This award is intended and expected to vest on each vesting date set forth in
your Award Agreement, provided that you are continuously employed by the Firm
through such vesting date, or you meet the requirements for continued vesting
described under the subsections “--Job Elimination,” “--Full Career
Eligibility,” “--Government Office” or “--Disability.” However, vesting and the
number of PSUs that will vest are subject to these terms and conditions
(including, but not limited to, sections captioned “Recapture Provisions,” and
“Remedies” and the following protection-based vesting provision).
Up to a total of fifty percent of your award (including any associated
Reinvested Dividend Equivalent Share Units) that would otherwise be
distributable to you as of any vesting date (“At Risk PSUs”) may be cancelled if
the Chief Executive Officer of JPMorgan Chase (“CEO”) determines in his or her
sole discretion that cancellation of all or portion of the At Risk PSUs is
appropriate in light of any one or a combination of the following factors:
•
Your performance in relation to the priorities for your position, or the Firm’s
performance in relation to the priorities for which you share responsibility as
a member of the Operating Committee, have been unsatisfactory for a sustained
period of time. Among the factors the CEO may consider in assessing performance
are: net income, total net revenue, earnings per share and capital ratios of the
Firm, both on an absolute basis and, as appropriate, relative to peer firms.
•
For any calendar year ending during the vesting period, JPMorgan Chase’s annual
pre-tax pre-provision income at the Firm level is negative.
•
RSU awards granted to participants in a Line of Business for which you exercise,
or during the vesting period exercised, direct or indirect responsibility, were
in whole or in part cancelled because the Line of Business did not meet its
annual Line of Business Financial Threshold.
•
The Firm does not meet the Firmwide Financial Threshold.
For avoidance of doubt, cancellation of the At Risk PSUs, in whole or part, for
one or more of the above factors may occur prior to the end of the Performance
Period and the maximum number of At Risk PSUs subject to cancellation prior to
the end of the Performance Period will be up to fifty percent of the Target
Award Number.
In the event that your employment terminates due to “Job Elimination,” ”Full
Career Eligibility,” “Government Office” or “Disability” thereby entitling you
to continued vesting in your award (or potentially acceleration due to
satisfaction of the Government Office Requirements), the cancellation
circumstances described above will continue to apply to your At Risk PSUs during
the vesting period pursuant to the section captioned “Accelerated Distribution
for Ethics or Conflict Reasons Resulting from Employment by a Government Entity.
Any determination above with respect to protection-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee.
Number of Performance Shares Units at the end of Performance Period




Subject to any cancellation in whole or part of your award pursuant to these
terms and conditions:
•
Performance calculation: The number of PSUs at the end of the Performance Period
will be the sum of the number of the Annual PSUs divided by the number of years
in the Performance Period, plus
•
an additional number of stock units based on Dividend Equivalent Share Units
(earned during the Performance Period)
The number of PSUs determined above will be subject to the Qualitative
Performance Factor (as detailed below), which if the Committee determines that
such an adjustment is appropriate, will be applied following the end of each
year during the Performance Period, to adjust downward the number of Annual
PSUs. Additionally, the Committee, in its discretion, may make a qualitative
performance assessment based on the entire three year Performance Period and
apply Qualitative Performance Factor to the entire number of PSUs determined
above.
See sections captioned, “Calculation of Relative Performance” and ”Definitions.”
Reinvested Dividend Equivalent Share Units


Delivery of vested shares of Common Stock to your account will be made not later
than the date specified in the last sentence of the subsection captioned
“Section 409A Compliance.”
If dividends are paid on Common Stock during the Performance Period while the
award is outstanding, additional share units representing shares of Common Stock
will be allocated to your award as calculated in this section. The number, if
any, will be based on the dividends that would have been paid during the
Performance Period as of each dividend payment date on the number of PSUs, if
any, determined pursuant to the Performance Calculation set forth above, and
treated as if reinvested in additional shares of Common Stock on each dividend
payment based on the Fair Market Value of one share of Common Stock on each
dividend payment date (“Reinvested Dividend Equivalent Share Units”).
Dividend Equivalents Payments


After the end of Performance Period, if dividends are paid on Common Stock while
PSUs (including Dividend Equivalent Share Units) under this award are
outstanding, you will be paid an amount equal to the dividend paid on one share
of Common Stock, multiplied by the number of PSUs (including Dividend Equivalent
Share Units) outstanding under this award as of each dividend record date





--------------------------------------------------------------------------------



Holding Requirement
The net number of shares of Common Stock (after tax and all other lawful
withholdings)in which you have vested, if any, as of the any vesting date will
be held in an account in your name with restrictions preventing you from
transferring, assigning, selling, pledging or otherwise encumbering such shares
for: (i) a six month period measured from each vesting date; and (ii) a two year
period for such shares vesting on March 25th, 2020, and a one year period for
such shares vesting on March 25th, 2021, with the holding periods running
concurrently. Such restrictions shall only lapse, prior to the expiration of the
holding period, in the event of your death or for an accelerated distribution
for ethics or conflict reasons. See section captioned, “Death” and subsection
captioned, “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity.”
Calculation of Performance Ranking


For purposes of the Performance Ranking, the Ranking of the Firm and of each
Performance Company for each year in the Performance Period shall be determined
and calculated by the Calculation Agent, using the definitions of “Annual PSUs,”
”ROTCE,” ”Average Tangible Common Equity,” (if otherwise applicable) “Firm
Reported ROTCE” and “Performance Table” (including its footnote) as set forth in
the Definitions section of these terms and conditions. See section captioned,
“Definitions”. Except for Firm Reported ROTCE, calculations will be expressed as
a decimal to the second place (i.e. xx.yy%). See section captioned,
“Definitions--Performance Table” in the event of a tie. All performance based
calculations as set forth herein are binding and conclusive on you and your
successors.
Qualitative Performance


Determination of Qualitative Performance Factor. Annually during the Performance
Period, the Committee will formally assess your qualitative performance based on
4 broad categories: (1) Risk & Control; (2) Customers & Clients; (3) People &
Leadership; and (4) Financial Results. If the Committee determines that your
performance “Meets” expectations, no downward adjustment to your Annual PSUs for
that year shall take place (and the Qualitative Performance Factor shall be
100%). If the Committee determines that your performance did “Not Meet”
expectations, the Committee shall determine whether a downward adjustment is
appropriate, and if so, to what extent. A downward adjustment could result in a
Qualitative Performance Factor of between 0% and 99%, depending on the
circumstances. During the Performance Period, a 0% Performance Factor for each
year in the Performance Period would reduce Annual PSUs to zero, resulting in
the cancellation of award with no shares vesting.
Additionally, the Committee may, in its discretion, may make such assessment of
your qualitative performance based on your performance during the entire three
year Performance Period and apply the Qualitative Performance Factor to the
entire number of PSUs determined under section captioned “Number of Performance
Share Units at the end of the Performance Period.” In the case of a Qualitative
Performance Factor of 0%, the award would be cancelled.
The Qualitative Performance Factor shall only be applied, if applicable, during
your employment with the Firm, or as soon as administratively practical.
Bonus
Recoupment
In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy (or successor policy) as in effect
from time to time as it applies both to the cash incentive compensation awarded
to you for performance year 2016 and to this award. You can access this policy
as currently in effect through the following link:
http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment 
For the avoidance of doubt, nothing in these terms and conditions in any way
limits the rights of the Firm under the JPMorgan Chase Bonus Recoupment Policy
(or successor policy).
UK Clawback Policy for Identified Staff


In consideration of grant of this award, and without prejudice to any other
provision of this Award Agreement, you agree that you are subject to the
JPMorgan Chase Clawback Policy for Identified Staff or successor policy as in
effect from time to time as it applies both to the cash incentive compensation
awarded to you for performance year 2016 and to this award. You can access this
policy as currently in effect in My Rewards through the following link:
https://myrewards.jpmchase.net/myrewards





--------------------------------------------------------------------------------



Recapture Provisions (Detrimental Conduct, Risk-Related and Other Recapture
Provisions)


Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel up to 100% of your
award (for the avoidance of doubt, including any Reinvested Dividend Equivalent
Share Units) and, to the extent set forth in “Remedies” below, to recover from
you up to an amount equal to the Fair Market Value (determined as of any vesting
date) of the gross number of shares of Common Stock previously distributed
(including vested shares subject to the Holding Requirements and shares withheld
for tax or other lawful purposes) under this award if the Firm in its sole
discretion determines that:
•
you engaged in conduct detrimental to the Firm insofar as it causes material
financial or reputational harm to the Firm or its business activities, or
•
this award was based on materially inaccurate performance metrics, whether or
not you were responsible for the inaccuracy, or
•
this award was based on a material misrepresentation by you, or
•
you improperly or with gross negligence failed to identify, raise or assess, in
a timely manner and as reasonably expected, risks and/or concerns with respect
to risks material to the Firm or its business activities, or
•
your employment was terminated for Cause (see section captioned
“Definitions” below) or, in the case of a determination after the termination of
your employment, that your employment could have been terminated for Cause.
See section captioned and “Remedies” for additional information on
cancellations. .
JPMorgan Chase’s right to cancel and/or recover the value of this award under
the JPMorgan Chase Bonus Recoupment Policy and the other provisions of this
award relate to the “organizational goals” of the Firm as that term is defined
by regulations issued under Section 409A of the Internal Revenue Code (“Code”).
Termination of Employment
Except as explicitly set forth below under the subsections captioned “--Job
Elimination,” “--Full Career Eligibility,” “--Government Office” or
“--Disability” or under the section captioned “Death,” this award (for avoidance
of doubt, including any Reinvested Dividend Equivalent Share Units) will be
cancelled in full effective on the date your employment with the Firm terminates
for any reason.
Subject to these terms and conditions (including, but not limited to, sections
captioned “Protection-Based Vesting,” “Bonus Recoupment,” “UK Clawback Policy
for Identified Staff,” “Recapture Provisions,” “Remedies,” and “Your
Obligations,”) you will be eligible to continue to vest (on the original vesting
schedule) with respect to your award in accordance with its terms and conditions
following the termination of your employment if one of the following
circumstances applies to you:
Ø Job
Elimination
Job Elimination:
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
the Firm terminated your employment because your job was eliminated, and  
•
after you are notified that your job will be eliminated, you provided such
services as requested by the Firm in a cooperative and professional manner, and
you satisfied the Release/Certification Requirements set forth below.





--------------------------------------------------------------------------------



Ø Full
Career
Eligibility
In the event that the Director of Human Resources or nominee in his or her sole
discretion determines that
•
you voluntarily terminated your employment with the Firm, had completed at least
five years of continuous service with the Firm immediately preceding your
termination date, your Recognized Service (as defined below) on your date of
termination equaled or exceeded 15 years, and
•
you provided at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provided such services as requested by the Firm in a
cooperative and professional manner and you did not perform any services for any
other employer, and 
•
continued vesting shall be appropriate, which determination shall be made prior
to your termination and will be based on your performance and conduct (before
and after providing notice), and  
•
for 36 months the date of grant of this award , you do not either perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and
•
you satisfy the Release/Certification Requirements set forth below.
After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period as a condition to
continued vesting or shorten the length of the 90-day period at the Firm’s
discretion, but to a date no earlier than the date you would otherwise meet the
service requirement.
Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Notice Period” below.)
Ø Government Office
Government Office:
In the event that you voluntarily terminate your employment with the Firm to
accept a Government Office or become a candidate for an elective Government
Office, as described at the end of these terms and conditions under the section
captioned “Government Office Requirements.” See also definition of Government
Office in the section captioned “Definitions.”
Ø Disability
Disability:
In the event that
•
your employment with the Firm terminates because (i) you are unable to return to
work while you are receiving benefits under the JPMorgan Chase Long Term
Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (in either case, “LTD Plan”),  or (ii) if you
are not covered by a LTD Plan, you are unable to return to work due to a
long-term disability that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide any requested supporting documentation and (z) receive the Firm’s
written consent to such treatment, and
•
you satisfy the Release/Certification Requirements set forth below.
Release/
Certification
To qualify for continued vesting after termination of your employment under any
of the foregoing circumstances:
•
you must timely execute and deliver a release of claims in favor of the Firm,
having such form and terms as the Firm shall specify,
•
with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification),
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and receive written consent to such continued vesting,
•
with respect to Disability, you must satisfy the notice and documentation
described above and receive written consent to such continued vesting, and 
with respect to Full Career Eligibility, it is your responsibility to take the
appropriate steps to certify to the Firm prior to each vesting date while the
employment restrictions are outstanding that you have complied with the
employment restrictions applicable to you (as described herein) from your date
of termination of employment through the applicable vesting date and in all
cases, otherwise complied with all other terms of the Award Agreement. (See
section captioned “Your Obligations” below.)





--------------------------------------------------------------------------------



Death
If you die while you are eligible to vest in this award, your designated
beneficiary on file with the Firm’s Stock Administration Department (or your
estate or if no beneficiary has been designated or survives you) may be entitled
to receive a distribution of a number of shares of Common Stock associated with
your award.
Should you die after the end of the Performance Period, your beneficiary will
receive shares of Common Stock equal to any outstanding PSUs (including
Reinvested Dividend Equivalent Share Units)
Should you die during the Performance Period, your Beneficiary will receive
shares of Common Stock based on the Annual PSUs for each completed calendar in
the Performance Period prior to the date of death and Annual PSUs based on
Target Award Percentage equal to 100 percent for any remaining calendar years in
the Performance Period; provided that Reinvested Dividend Equivalent Share Units
will be based on dividend equivalents through the date of your death.
Any shares will be distributed no later than the end of the calendar year
immediately following the calendar year which contains your date of death;
however, our administrative practice is to register such shares in the name of
your beneficiary or estate within 60 days of the Firm’s receipt of any required
documentation.
Your Obligations
In consideration of the grant of this award, you agree to comply with and be
bound by the obligations set forth below next to the subsections captioned
“--Non-Solicitation of Employees and Customers,” “--Confidential Information,”
“--Non-Disparagement,” ”--Cooperation,” “--Compliance with Award Agreement,” and
“--Notice Period.”
Ø Non-Solicitation of Employees and Customers
During your employment by the Firm and for the longer of the (i) one year period
following the termination of your employment or, (ii) if your award is not
cancelled as of your termination date, the three year period from Grant Date,,
you will not directly or indirectly, whether on your own behalf or on behalf of
any other party, without the prior written consent of the Director of Human
Resources: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.
These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.
Ø Confidential Information
You will not, either during your employment with the Firm or thereafter,
directly or indirectly (i) use or disclose to anyone any confidential
information related to the Firm’s business, or (ii) communicate with the press
or other media about matters related to the Firm, its customers or employees,
including matters and activities relating to your employment, or the employment
of others, by the Firm, in the case of either (i) or (ii), except as explicitly
permitted by the JPMorgan Chase Code of Conduct and applicable policies or law
or legal process. In addition, following your termination of employment, you
will not, without prior written authorization, access the Firm’s private and
internal information through telephonic, intranet or internet means.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.
Nothing in this award precludes you from reporting to the Firm’s management or
directors, the government, a regulator, a self-regulatory agency, your attorneys
or a court, conduct you believe to be in violation of the law or concerns of any
known or suspected Code of Conduct violation. It is also not intended to prevent
you from responding truthfully to questions or requests from the government, a
regulator or in a court of law.
Ø Non-Disparagement
You will not, either during your employment with the Firm or thereafter, make or
encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.
Ø Cooperation
You will cooperate fully with and provide full and accurate information to the
Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable out-of-pocket expenses incurred by you.
Ø Compliance with Award Agreement
You will provide the Firm with any information reasonably requested to determine
compliance with the Award Agreement, and you authorize the Firm to disclose the
terms of the Award Agreement to any third party who might be affected thereby,
including your prospective employer.





--------------------------------------------------------------------------------



Ø Notice Period
If you are subject to a notice period or become subject to a notice period after
the Grant Date, whether by contract or by policy, that requires you to provide
advance written notice of your intention to terminate your employment (“Notice
Period”), then as consideration for this award and continued employment, you
will provide the Firm with the necessary advance written notice that applies to
you, as specified by such contract or policy. 
After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Notice Period or may place you on a paid
leave for all or part of the applicable Notice Period.  During the Notice
Period, you shall continue to devote your full time and loyalty to the Firm by
providing services in a cooperative and professional manner and not perform any
services for any other employer and shall receive your base salary and certain
benefits until your employment terminates.  You and the Firm may mutually agree
to waive or modify the length of the Notice Period.
Regardless of whether a Notice Period applies to you, you must comply with the
90-day advance notice period described under the subsection captioned “-- Full
Career Eligibility” in the event you wish to terminate employment under that
same subsection.
Remedies
 
Ø Cancellation
In addition to the cancellation provisions described under the sections
captioned “Bonus Recoupment,” “Protection-Based Vesting,” “UK Clawback Policy
for Identified Staff,” “Qualitative Performance Factor,” “Termination of
Employment” and “Recapture Provisions,” your outstanding PSUs under this award
may be cancelled if the Firm in its sole discretion determines that:
•
you have failed to comply with any of the advance notice/cooperation
requirements or employment restrictions applicable to your termination of
employment, or
•
you have failed to return the required forms specified under the section
captioned “Release/Certification” by the specified deadline, or
•
you have violated any of the provisions as set forth above in the section
captioned “Your Obligations.”
To the extent provided under the subsection captioned “-Amendment” below,
JPMorgan Chase reserves the right to suspend vesting of this award and/or
distribution of shares under this award, including, without limitation, during
any period that JPMorgan Chase is evaluating whether this award is subject to
cancellation and/or recovery and/or whether the conditions for distributions of
shares under this award are satisfied. The Firm is not responsible for any price
fluctuations during any period of suspension and, if applicable, suspended units
will be reinstated consistent with Plan administration procedures. See also
“Administrative Provisions-No Ownership Rights.”





--------------------------------------------------------------------------------



Ø Recovery
In addition to cancellation of outstanding PSUs (including Reinvested Dividend
Equivalent Share Units), you may be required to pay the Firm up to an amount
equal to the Fair Market Value (determined as of the applicable vesting date or
acceleration date) of the gross number of shares of Common Stock previously
distributed, including vested shares subject to the Holding Requirements, under
this award as follows:
•
Payment may be required with respect to any shares of Common Stock within the
three year period prior to a notice-of-recovery under this section, if the Firm
in its sole discretion determines that:
◦
you committed a fraudulent act, or engaged in knowing and willful misconduct
related to your employment;
◦
you violated any of the provisions as set forth above in the section captioned
“Your Obligations;” or
◦
you violated the employment restrictions set forth in the subsection Full Career
Eligibility following the termination of your employment.
•
In addition, payment may be required with respect to any shares distributed
within the one year period prior to notice-of-recovery under this section, if
the Firm in its sole discretion determines appropriate pursuant to the
provisions in the section above captioned “Recapture Provisions.”
Notice-of-recovery under this subsection is a written (including electronic)
notice from the Firm to you either requiring payment under this subsection or
stating that JPMorgan Chase is evaluating requiring payment under this
subsection. Without limiting the foregoing, notice-of-recovery will be deemed
provided if the Firm makes a good faith attempt to provide written (including
electronic) notice at your last known address maintained in the Firm’s
employment records. For the avoidance of doubt, a notice-of-recovery that the
Firm is evaluating requiring payment under this section shall preserve JPMorgan
Chase’s rights to require payment as set forth above in all respects and the
Firm shall be under no obligation to complete its evaluation other than as the
Firm may determine in its sole discretion.
For purposes of this section, shares distributed under this award include shares
or other amounts withheld for tax purposes.  However, it is the Firm’s intention
that you only be required to pay the amounts under this subsection with respect
to shares that are or may be retained by you following a determination of tax
liability and that you will not be required to pay amounts with respect to
shares or other amounts representing irrevocable tax withholdings or tax
payments previously made (whether by you or the Firm) that you will not be able
to recover, recapture or reclaim (including as a tax credit, refund or other
benefit).  Accordingly, JPMorgan Chase will not require you to pay any amount
that the Firm or its nominee in his or her sole discretion determines is
represented by such withholdings or tax payments.
Payment may be made in shares of Common Stock (if shares are distributed) or in
cash. You agree that any repayment will be a recovery of a distribution to which
you were not entitled under the terms and conditions of your Award Agreement and
is not to be construed in any manner as a penalty. You also acknowledge that a
violation or attempted violation of the obligations set forth herein will cause
immediate and irreparable damage to the Firm, and therefore agree that the Firm
shall be entitled as a matter of right to an injunction, from any court of
competent jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity.
Nothing in the section in any way limits your obligations under the section
captioned “Bonus Recoupment” and “UK Clawback Policy for Identified Staff.”





--------------------------------------------------------------------------------



Administrative Provisions
Withholding Taxes: The Firm, in its sole discretion, may (i) retain from each
distribution the amount required to satisfy applicable tax obligations or (ii)
implement any other desirable or necessary procedures, so that appropriate
withholding and other taxes are paid to the competent authorities with respect
to the distribution and the award. This may include but is not limited to (i) a
market sale of a number of such shares on your behalf substantially equal to the
withholding or other taxes, (ii) to the extent required by law, withhold from
cash compensation, an amount equal to any withholding obligation with respect to
the award and distribution that vest under this award, and (iii) retaining
shares that vest under this award until you pay any taxes associated with the
award and distribution directly to the competent authorities.
Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law (including Section 409A of the Code to the extent it is applicable to you),
retain for itself funds or the shares of Common Stock resulting from any vesting
of this award to satisfy any obligation or debt that you owe to the Firm.
Notwithstanding any account agreement with the Firm to the contrary, the Firm
will not recoup or recover any amount owed from any funds or unrestricted
securities held in your name and maintained at the Firm pursuant to such account
agreement to satisfy any obligation or debt or obligation owed by you under this
award without your consent. This restriction on the Firm does not apply to
accounts described and authorized in “No Ownership Rights” described below.
No Ownership Rights: PSUs (including Reinvested Dividend Equivalent Share Units)
do not convey the rights of ownership of Common Stock and do not carry voting
rights. No distribution will be made to you until after the number PSUs
(including Reinvested Dividend Equivalent Share Units) have been determined, if
any, have vested and any applicable restrictions (other than Holding
Requirement) have lapsed. Shares will be issued in accordance with JPMorgan
Chase’s procedures for issuing stock. By accepting this award, you authorize the
Firm, in its discretion, to establish on your behalf a brokerage account in your
name with the Firm or book-entry account with our stock administrator and/or
transfer agent and deliver to that account any vested shares derived from the
award.
With respect to any applicable vesting date, JPMorgan Chase may impose for any
reason, as of such vesting date for such period as it may specify in its sole
discretion, such restrictions on the Common Stock to be issued to you as it may
deem appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. By accepting
this award, you acknowledge that during such specified period should there be a
determination that the cancellation or recovery provisions of this Award apply,
then you agree that any shares subject to such restrictions (notwithstanding the
limitation set forth in the Right to Set Off section above) may be cancelled in
whole or part. . (See sections captioned “Protection-Based Vesting,”
“Qualitative Performance Factor,” “Bonus Recoupment,” “Recapture Provisions,”
“Termination of Employment” and “Remedies”, as well as the subsection captioned
“-Amendment” permitting suspension of vesting.
 
Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.
Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.
Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to this award, distributions of shares and cash hereunder are
intended to comply with Section 409A of the Code, and the Award Agreement,
including these terms and conditions, shall be interpreted in a manner
consistent with such intent.
Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined in that Plan with the exception of death)
and if any distribution under this award represents deferred compensation as
defined in Section 409A and such amounts are distributable (under the terms of
this award) within six months following, and as a result of your separation from
service, then those amounts will be during the first calendar month after the
expiration of six full months from date of your separation from service.
Further, if your award is not subject to a substantial risk of forfeiture as
defined by regulations issued under Section 409A of the Code, then the remainder
of each calendar year immediately following vesting date set forth in your Award
Agreement shall be a payment date for purposes of distributing the
vested portion of the award.
Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
PSUs (including Dividend Equivalent Share Units) outstanding under this award
for such corporate events.





--------------------------------------------------------------------------------



 
Other Equitable Adjustments: Except for the Qualitative Performance Factor, the
Committee may make adjustments (up or down) to the award as it deems to be
equitable, to maintain the intended economics of the award in light of changed
circumstances, which may include unusual or non-recurring events affecting the
Firm (or the Performance Companies) or its financial statements in each case
resulting from changes in accounting methods, practices or policies, changes in
capital structure by reason of legal or regulatory requirements and such other
changed circumstances, as the Committee may deem appropriate.
Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms and conditions of this Award
Agreement; (ii) determine the reason for termination of employment; (iii)
determine application of the post-employment obligations and cancellation and
recovery provisions; (iv) decide all claims arising with respect to this award;
and (v) delegate such authority as it deems appropriate. Any determination
contemplated hereunder by the Committee, the Firm, the Director of Human
Resources or their respective delegates or nominees shall be binding on all
parties.
Notwithstanding anything herein to the contrary, the determinations of the
Director of Human Resources, the Firm, the Committee and their respective
delegates and nominees under the Plan and the Award Agreements are not required
to be uniform. By way of clarification, the Committee, the Firm, the Director of
Human Resources and their respective delegates and nominees shall be entitled to
make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.
 
Amendment: The Committee or its nominee reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to (x) comply with applicable laws or changes in or
interpretation of applicable laws, regulatory requirements and accounting rules
or standards and/or (y) make a change in a scheduled vesting date or impose the
restrictions described above under “No Ownership Rights,” in either case, to the
extent permitted by Section 409A of the Code, if it is applicable to you.  This
Award Agreement may not be amended except in writing signed by the Director of
Human Resources of JPMorgan Chase.
Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court or arbitrator of competent
jurisdiction or the Director of Human Resources may reform the relevant
provisions (e.g., as to length of service, time, geographical area or scope) to
the extent the Firm (or court/arbitrator) considers necessary to make the
provision enforceable under applicable law.
 
Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity:  Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in the award, the Firm may accelerate the distribution of all or part of your
outstanding award, including Reinvested Dividend Equivalent Share Units,
effective on or before the required divestiture date and waive the Holding
Requirement; provided that no accelerated distribution shall occur if the Firm
determines that such acceleration will violate Section 409A of the Code.
If you have voluntarily terminated your employment and have satisfied the
requirements of the section captioned “Government Office Requirements,”
acceleration shall apply (to extent required) to the percentage of your
outstanding award that would continue to vest under that section. In the case of
a termination of employment where the award is outstanding as a result of the
subsections entitled “Job Elimination” or “Full Career Eligibility,” then
acceleration shall apply, to the extent required, to the full outstanding award.
Subject to the two foregoing sections, the number of shares of Common Stock to
be received on acceleration shall be determined using the methodology set forth
under the section captioned “Death.”
To the extent you have vested shares under this award subject to the Holding
Requirement and become subject to divestiture requirement as forth herein, the
Firm may waive the holding period to the extent required.
Notwithstanding an accelerated distribution or waiver of the Holding Requirement
pursuant to the foregoing, you will remain subject to the applicable terms of
your Award Agreement as if your award had remained outstanding for the duration
of the vesting period and shares had been distributed as scheduled as of each
vesting date, including, but not limited to, repayment obligations set forth in
the section captioned “Remedies” and employment restrictions in the sections
captioned “Protection-Based Vesting and “Government Office” and the subsection
“Full Career Eligibility.”





--------------------------------------------------------------------------------



 
Use of Personal Data:  By accepting this award, you have acknowledged that the
Firm may process your personal data (including sensitive personal data) for
purposes, including but not limited to (i) determining your compensation, (ii)
payroll activities, including, but not limited to, tax withholding and
regulatory reporting, which tax and regulatory reporting and withholding may
include, but is not limited to, the United States and its political
subdivisions, (if not the United States) your work country and its political
subdivisions (including countries to which you travel on Firm business) and your
country of residence or nationality,(iii) registration of shares, (iv)
establishing brokerage account on your behalf, and (v) all other lawful purposes
related to your employment and this award, and that the Firm may provide such
data to third party vendors with whom it has contracted to provide such services
and/or other bodies, including regulators, supervisory bodies, law enforcement
and other government agencies. You are acknowledging and agreeing that your
personal data will be transferred to and processed in countries and locations
that do not have the same data privacy laws and statutory protection for
personal data as your work country, country of residence, or country of
nationality. If your personal data is subject to data privacy laws or statutory
protection for personal data and they so provide for termination of the
foregoing authorization, you may terminate the authorization at any time except
with respect to tax and regulatory reporting and subject always to the Firm’s
legal and regulatory obligations. In the event you terminate this authorization,
your award will be cancelled.
Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.
 
Choice of Forum: By accepting this award under the Plan, you agree (and have
agreed) that to the extent not otherwise subject to arbitration under an
arbitration agreement between you and the Firm, any dispute arising directly or
indirectly in connection with this award or the Plan shall be submitted to
arbitration in accordance with the rules of the American Arbitration Association
if so elected by the Firm in its sole discretion. In the event such a dispute is
not subject to arbitration for any reason, you agree to accept the exclusive
jurisdiction and venue of the United States District Court for the Southern
District of New York with respect to any judicial proceeding in connection with
this award or the Plan. You waive, to the fullest extent permitted by law, any
objection to personal jurisdiction or to the laying of venue of such dispute and
further agree not to commence any action arising out of or relating to this
award or the Plan in any other forum.
Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm in
any forum (i) to waive the right to a jury trial and (ii) that any judicial
proceeding or arbitration claim will be brought on an individual basis, and you
hereby waive any right to submit, initiate, or participate in a representative
capacity or as a plaintiff, claimant or member in a class action, collective
action, or other representative or joint action.
 
Litigation: By accepting any award under the Plan, you agree (and have agreed)
that in any action or proceeding by the Firm (other than a derivative suit in
the right of the Firm) to enforce the terms and conditions of this Award
Agreement or any other Award Agreement where the Firm is the prevailing party,
the Firm shall be entitled to recover from you its reasonable attorney fees and
expenses incurred in such action or proceeding. In addition, you agree that you
are not entitled to, and agree not to seek, advancement of attorney fees and
indemnification under the Firm’s By-Laws in the event of such a suit by the
Firm.
Nontransferability: Neither this award or any other outstanding awards of
restricted stock units or of performance based share units, nor your interests
or rights in any such awards, shall be assigned, pledged, transferred,
hypothecated or subject to any lien. An award may be transferred following your
death by will, the laws of descent or by a beneficiary designation on file with
the Firm.
Definitions
“Annual PSUs” means the number of PSUs determined by multiplying the Target
Award Number (after giving effect to any cancellation thereof, in whole or in
part) by the Target Award Percentage corresponding to the Firm’s Performance
Ranking for each applicable performance year (both percentage and ranking, as
set forth in the footnote to the Performance Table); provided that if the Firm
Reported ROTCE for any completed calendar year in the Performance Period either
equals or exceeds 14% or is less than 6%, one hundred fifty percent or zero,
respectively as the case may be, shall be substituted for that year’s Target
Award Percentage in calculating the number of Annual PSUs for that year. For
avoidance of doubt, any cancellation of this award (in whole or in part) during
the Performance Period will reduce the Target Award Number.
“Average Tangible Common Equity” means annual average common stockholders’
equity less annual average goodwill and annual average identifiable intangible
assets. Annual averages of the components of Average Tangible Common Equity will
be calculated using quarterly balances as reported in publicly available
financial disclosures. In the event that quarterly balances are not available,
annual year end balances will be used. This calculation is used solely for
purposes of the Performance Ranking.







--------------------------------------------------------------------------------



 
“Calculation Agent” means a third party entity not owned or controlled by the
Firm, such as an accounting or consulting firm, retained from time to time by
the Director of Human Resources or his/her delegate.
“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) grossly inadequate performance of the duties associated with
your position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or an employee.
 
“Financial Services Company” means a business enterprise that employs you in any
capacity (such as an employee, contractor, consultant, advisor, or self-employed
individual, whether paid or unpaid) and engages in:
•
commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards, payment servicing or processing or merchant services,
•
insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,
•
financial, investment or economic advisory services, including but not limited
to, investment banking services (such as advising on mergers or dispositions,
underwriting, dealing in, or making a market in securities or other similar
activities), brokerage services, investment management services, asset
management services, and hedge funds,
•
issuing, trading or selling instruments representing interests in pools of
assets or in derivatives instruments,
•
advising on, or investing in, private equity or real estate, or
•
any similar activities that the Director of Human Resources or nominee
determines in his or her sole discretion constitute financial services.


 
“Firmwide Financial Threshold” means a cumulative return on tangible common
equity for calendar years 2017, 2018 and 2019 of not less than 15%. Cumulative
return on tangible common equity means (i) the sum of the Firm’s reported net
income for all three years, divided by (ii) reported year-end tangible equity
averaged over the three years.
“Firm Reported ROTCE” means the Firm’s percentage return on tangible common
equity for each year in the Performance Period (as calculated for use in its
publicly available year-end financial disclosures without taking into account
any rounding conventions used for financial reporting purposes).
“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.
 
“Line of Business” means a business unit of the Firm (or one or more business
units designated below under the definition “Line of Business Financial
Threshold” of the Corporate Investment Bank).  All Corporate Functions
(including the functions of the Chief Investment Office) are considered a single
Line of Business.
“Line of Business Financial Threshold” means the financial threshold set forth
below: for the following Lines of Business based on the Firm’s management
reporting system:





--------------------------------------------------------------------------------



 
 
Asset & Wealth Management
Annual negative pre-provision net income1
 
 
 
 
Card, Commerce Solutions, Auto Finance and Student
Annual negative pre-tax, pre-loan loss reserve income2
 
 
 
 
Commercial Banking
Annual negative pre-provision net income including loan charge-offs
 
 
 
 
Corporate Investment Bank
Annual negative pre-provision net income for CIB overall and/or annual negative
allocated product revenues (excluding DVA) for:
 
 
 
 
 
 
Ÿ Macro products:
Ø Currency and Emerging Markets
Ø Rates
Ø Commodities
Ÿ Spread Products
Ø Credit
Ø SPG
Ø Public Finance
Ÿ Equities
Ÿ Investor Services
Ÿ Global Banking
 
 
 
 
Consumer Banking Business, CWM and Business Banking
Annual negative pre-provision net income2


 
 
 
 
Corporate Functions (including Chief Investment Office)
Annual negative pre-provision net income1 reported at the Firm level
 
 
 
 
Mortgage Banking
Annual negative pre-tax, pre-loan loss reserve income2
 
 
 
1Pre-tax pre-provision income means Revenue less Expenses
2Pre-tax pre-loan loss reserve income means Revenue less (Expenses plus Net
Charge-offs)
 

 
“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) only includes
entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals. Not-for-Profit Organization shall
also mean entities outside the United States exempt from local and national tax
laws because they are organized and operated exclusively for purposes identical
to those applicable to Section 501(c)(3) organization.
“Performance Companies” mean the following institutions which have business
activities that overlap with a significant portion of the Firm’s revenue mix:
Bank of America Corporation, Barclays PLC, Capital One Financial Corporation,
Citigroup Inc., Credit Suisse Group AG, Deutsche Bank AG, Goldman Sachs Group,
Inc., HSBC Holdings PLC, Morgan Stanley, Wells Fargo & Company, and UBS Group
AG.
If, during the Performance Period, one or more Performance Companies shall
merge, engage in a spin-off or otherwise experience a material change in its
revenue mix or business activities or its existence or its primary businesses
shall terminate or cease due to receivership, bankruptcy, sale, or otherwise,
then the Committee may eliminate such institution from the list of Performance
Companies or make such other equitable adjustments, such as adding an acquirer
or a new company to the list of Performance Companies, as it deems appropriate,
with any such changes having effect for purposes of all calculations hereunder
on a prospective basis from the date the applicable change is made.
“Performance Period” means calendar years 2017, 2018 and 2019.





--------------------------------------------------------------------------------



“Performance Table” means the table used in the calculation of Annual PSUs for
each year in the Performance Period as set forth below:
Firm Reported ROTCE
 
Target Award Percentage
bracket150a01.jpg [bracket150a01.jpg]
Performance Ranking1
(annual performance)
 
Target Award Percentage1
≥14%
 
150%
1st Quartile
 
150%
16% to <14%
 
Pay by ROTCE scale
2nd Quartile
 
100% to 125%
<6%
 
—%
3rd Quartile
 
70% to 100%
 
 
 
4th Quartile
 
25% to 55%

1.
The following sets forth the precise Target Award Percentage corresponding to
the Firm’s performance ranking (when compared to Performance Companies): Top 3 =
150%; #4 = 125%; #5 = 112.5%; #6 = 100%; #7 = 100%; #8 = 85%; #9 =70%; #10 =
55%; #11 = 40%; and #12 = 25%.



If, after the calculation of the Performance Ranking, there is a tie, the tie
shall be disregarded for purposes of determining the Target Award Percentage.
For example, in the case of a tie for the fourth ranking between the Firm and a
Performance Company, the Firm shall be treated as having satisfied that ranking.
In the case of that same tie among Performance Companies, the fourth and fifth
rankings will be deemed to have been satisfied.
“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.
“Performance Ranking” means the ranking of the ROTCE of the Firm as compared to
the ranking of the ROTCE of the Performance Companies as specified in the
footnote to the Performance Table for each year in the Performance Period.
“ROTCE” means for the Firm and each of the Performance Companies a percentage
derived by, for each year in the Performance Period, dividing (i) annual
earnings from continuing operations less dividends on preferred stock as set
forth in published financial disclosures by (ii) the Average Tangible Common
Equity for the year. If, prior to the end of the vesting period, the Firm or any
Performance Company restates its published financial statements for any year in
the Performance Period, ROTCE for that year shall be recalculated for the Firm
or Performance Company with the Performance Ranking adjusted, if necessary. This
calculation is used solely for purposes of the Performance Ranking.
“Target Award Number” means the number of PSUs designated as such in the Award
Agreement.
“Target Award Percentage” means the applicable percentage specified in the
footnote to the Performance Table for each year in the Performance Period.






--------------------------------------------------------------------------------



Government Office Requirement
You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined above) or to become
a candidate for an elective Government Office.
Full Career Eligibility:
“Government Office Requirements” does not apply to you if you satisfy the
subsection captioned “--Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.
Eligibility:
Eligibility for continued vesting is conditioned on your providing the Firm:
•
At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office (see section captioned “Definitions”), during
which period you must perform in a cooperative and professional manner services
requested by the Firm and not provide services for any other employer. The Firm
may elect to shorten this notice period at the Firm’s discretion.

•
Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

•
Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office. (See section captioned “Definitions.”)

Portion of Your Award Subject to Continued vesting:
Subject to the conditions below, the percentage of this award that will continue
to vest in accordance with this award’s original schedule will be based on your
years of continuous service completed with the Firm immediately preceding your
termination date, as follows:
•
50% if you have at least 3 but less than 4 years of continuous service,

•
75% if you have at least 4 but less than 5 years of continuous service, or

•
100% if you have 5 or more years of continuous service.

The portion of this award subject to continued vesting above is referred to as
the “CV Award” and the portion not subject to continued vesting will be
cancelled as of the date your employment terminates.
Conditions for Continued Vesting of Award:
•
You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates to be eligible to receive the CV Award;
provided that if your non-elective Government Office is for a period less than
two years, you will be eligible to receive the CV Award if it has a vesting date
during your period of Government Service; or

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)
For avoidance of doubt, the performance criteria and protection based vesting
set forth in these terms and conditions continue to apply to a CV Award.
Satisfaction of Conditions:
If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any CV Awards then outstanding
and any such awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the subsection captioned “--Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”) will be subject for the remainder of the applicable vesting
period to the same terms and conditions of this Award Agreement, including
employment restrictions during the vesting period, as if you had resigned from
the Firm having met the requirements for Full Career Eligibility.
Failure to Satisfy Conditions:
If you do not satisfy the above “Conditions for Continued Vesting of Awards,”
any outstanding PSUs under the CV Award will be cancelled. You also will be
required to repay the Fair Market Value of the number of shares (before tax and
other withholdings) of Common Stock distributed to you that would have been
outstanding as PSUs on the date you failed to satisfy the “Conditions for
Continued Vesting of Award” but for their accelerated distribution (as described
in subsection captioned, “Accelerated Distribution for Ethics or Conflict
Reasons Resulting From Employment by a Government Entity”). Fair Market Value
for this purpose will be determined as the date that the shares were
distributed.




